EXECUTION VERSION




FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 22, 2019 (this “Agreement”), to that certain Third Amended and Restated
Credit Agreement, dated as of March 22, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”; the Credit Agreement, as modified by this
Agreement, the “Amended Credit Agreement”) among Griffon Corporation, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), Bank of America,
N.A., as administrative agent (as successor in interest to JPMorgan Chase Bank,
N.A. (in such capacity, the “Resigning Administrative Agent”)), in such capacity
(the “Successor Administrative Agent”), and the other agents party thereto.
RECITALS:
WHEREAS, pursuant to Section 10.02 of the Credit Agreement, the Credit Agreement
and a Security Agreement may be amended by a written document entered into by
the Borrower and the Required Lenders;
WHEREAS, pursuant to Section 10.02 of the Credit Agreement, the rights or duties
of the Administrative Agent or any Issuing Lender may not be modified without
the prior written consent of the Administrative Agent or such Issuing Lender, as
the case may be;
WHEREAS, the Borrower desires to amend the Credit Agreement and the other Loan
Documents on the terms set forth herein;
WHEREAS, on the Fifth Amendment Effective Date (as defined below), JPMorgan
Chase Bank, N.A. intends to resign as the Administrative Agent under the Credit
Agreement and the other Loan Documents;
WHEREAS, subject to the terms and conditions set forth herein, the Required
Lenders and the Borrower desire to appoint Bank of America, N.A. to act as
successor Administrative Agent under the Amended Credit Agreement and the other
Loan Documents and Bank of America, N.A. desires to be appointed as successor
Administrative Agent under the Amended Credit Agreement and the other Loan
Documents;
WHEREAS, the Successor Administrative Agent, the Resigning Administrative Agent
and the Borrower desire to enter into that certain Successor Administrative
Agent Agreement, dated as of the Fifth Amendment Effective Date (as defined
below) (the “Agency Transfer Agreement”);
WHEREAS, the Required Lenders, the Resigning Administrative Agent, the Successor
Administrative Agent and the Issuing Lenders are willing to agree to the
amendments to the Credit Agreement set forth in Section 2 hereof and the
amendments to the Guarantee and Collateral Agreement set forth in Section 3
hereof, in each case, on the terms set forth herein;
WHEREAS, on the Fifth Amendment Effective Date, Wells Fargo Bank, National
Association desires to resign as an Issuing Lender;


1

--------------------------------------------------------------------------------




WHEREAS, substantially concurrently with the effectiveness of this Agreement and
pursuant to the Assignment and Assumption attached as Annex I hereto, JPMorgan
Chase Bank, N.A. (“JPMorgan”) desires to irrevocably sell and assign to Bank of
America, N.A. (“Bank of America”), and Bank of America desires to irrevocably
purchase and assume from JPMorgan, all of JPMorgan’s rights and obligations in
its capacity as a Lender under the Amended Credit Agreement such that, on the
Fifth Amendment Effective Date immediately after giving effect to this
Agreement, JPMorgan shall not be a Lender or an Issuing Lender under the Amended
Credit Agreement (the “JPM/BofA Assignment”);
WHEREAS, substantially concurrently with the effectiveness of this Agreement and
pursuant to the Assignment and Assumption attached as Annex II hereto, Bank of
America desires to irrevocably sell and assign to BNP Paribas (“BNP”), and BNP
desires to irrevocably purchase and assume from Bank of America, all of Bank of
America’s rights and obligations in its capacity as a Lender under the Amended
Credit Agreement (before giving effect to the JPM/BofA Assignment) (the
“BofA/BNP Assignment”);
WHEREAS, immediately after giving effect to this Agreement, the JPM/BofA
Assignment and the BofA/BNP Assignment, the initial amount of each Lender’s
Commitment is set forth on Schedule 1.01 in Exhibit B attached hereto;
NOW, THEREFORE, in consideration of the premises contained herein, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Amended Credit Agreement.


Section 2. Amendments to Credit Agreement


(a)    The Borrower, the Resigning Administrative Agent, the Successor
Administrative Agent, the Issuing Lenders and the Required Lenders agree that
the Credit Agreement (excluding all exhibits and schedules thereto) shall be
amended on the Fifth Amendment Effective Date as set forth in Exhibit A hereto
to delete the stricken text therein (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
therein (indicated textually in the same manner as the following example:
double-underlined text), and on the Fifth Amendment Effective Date, the Amended
Credit Agreement shall replace the terms of the Existing Credit Agreement. As
used in the Amended Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import shall,
unless the context otherwise requires, mean, from and after the replacement of
the terms of the Credit Agreement by the terms of the Amended Credit Agreement,
the Amended Credit Agreement.


(b)    Schedules 1.01, 4.14, 4.15(a), 4.16 and 10.01 to the Credit Agreement are
hereby amended and restated in their entirety in the form of Schedules 1.01,
4.14, 4.15(a), 4.16 and 10.01 attached hereto as Exhibit B.


(c)    (i) Exhibit C attached hereto shall become Exhibit F to the Amended
Credit Agreement , (ii) Exhibit D attached hereto shall become Exhibit G to the
Amended Credit Agreement and (iii) Exhibit A to


2





--------------------------------------------------------------------------------




the Credit Agreement is hereby amended and restated in its entirety in the form
of Exhibit E attached hereto.


(d)    The Letters of Credit listed on Schedule I attached hereto, which were
issued under the Credit Agreement and outstanding immediately prior to the Fifth
Amendment Effective Date, shall no longer constitute Letters of Credit for
purposes of the Amended Credit Agreement as of the Fifth Amendment Effective
Date.
Section 3. Amendments to Guarantee and Collateral Agreement


(a)    Section 1.1(b) of the Guarantee and Collateral Agreement is hereby
amended as follows:


(i)    by amending and restating the definition of “Specified Swap Agreement”
set forth therein in its entirety as follows:


“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person (such Person, a “Hedge Bank”) that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into (or, in respect of any
Swap Agreement in respect of interest rates, currency exchange rates or
commodity prices entered into by any Loan Party prior to the Effective Date, any
Person that is a Lender or an Affiliate of a Lender on the Effective Date)
(without regard to whether such Person subsequently ceases to be a Lender or an
Affiliate of a Lender) (or any assignee of a Person that was itself a Hedge Bank
with respect to a Specified Swap Agreement at the time of the assignment
thereof, in its capacity as a party to such Specified Swap Agreement), which has
been designated by such Lender and the Borrower, by notice to the Administrative
Agent not later than 90 days after the execution and delivery by such Loan Party
of such Specified Swap Agreement (or (i) in the case of any such Swap Agreement
entered into prior to the Effective Date, 90 days after the Effective Date, if
later, (ii) in the case of any such Swap Agreement entered into prior to the
Restatement Effective Date, 90 days after the Restatement Effective Date, if
later, and (iii) in the case of any such Swap Agreement in respect of commodity
prices entered into prior to the Second GCA Amendment Effective Date, 90 days
after the Second GCA Amendment Effective Date, if later), as a “Specified Swap
Agreement.”


(ii)    by amending and restating the definition of “Specified Cash Management
Agreement” set forth therein in its entirety as follows:


“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
any Loan Party and any Lender or Affiliate thereof (such Lender or Affiliate
thereof, a “Cash Management Bank”), which has been designated by such Lender and
the Borrower, by notice to the Administrative Agent not later than 90 days after
the execution and delivery by such Loan Party of such Specified Cash Management
Agreement (or (i) in the case of any such agreement entered into prior to the
Effective Date, 90 days after the Effective Date, if later and (ii) in the case
of any such agreement entered into prior to the Restatement Effective Date, 90
days after the Restatement Effective Date, if later), as a “Specified Cash
Management Agreement.”“


(b)    Section 6.5 of the Guarantee and Collateral Agreement is hereby amended
by adding the following as a new paragraph at the end of such Section:




3





--------------------------------------------------------------------------------




“Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to, and be bound
by, the terms of Article IX hereof for itself and its Affiliates  as if a
“Lender” party hereto.”
Section 4. Conditions. This Agreement, the Amended Credit Agreement and the
amendments to the Guarantee and Collateral Agreement shall become effective on
the date (the “Fifth Amendment Effective Date”) on which all of the following
conditions precedent have been satisfied or waived:
(a)the Administrative Agent shall have received this Agreement, duly executed
and delivered by a duly authorized officer of each of (A) the Borrower, (B) the
Resigning Administrative Agent, (C) the Successor Administrative Agent, (D) the
Issuing Lenders and (E) the Required Lenders;
(b)the Borrower shall have paid, or caused to have been paid, (i) to the
Resigning Administrative Agent, the Successor Administrative Agent and the Fifth
Amendment Arranger, as applicable, all fees and other amounts due and payable on
or prior to the date hereof, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party hereunder or under any Loan Document and (ii) all fees required to be
paid, and all expenses required to be paid or reimbursed, pursuant to that
certain Engagement and Fee Letter, dated as of February 12, 2019, among the
Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated;
(c)the representations and warranties of the Borrower set forth in the Amended
Credit Agreement, and of each Loan Party in each of the Loan Documents to which
it is a party, shall be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties shall be true and correct in all respects after
giving effect to such qualification) on and as of the Fifth Amendment Effective
Date; provided that any representation and warranty that expressly relates to a
given date shall be true and correct in all material respects as of such given
date; provided, further, that the representations and warranties contained in
Section 4.04(a) of the Amended Credit Agreement shall be deemed to refer to the
most recent financial statements required to be delivered pursuant to Section
6.01 of the Amended Credit Agreement;
(d)no Default shall have occurred and be continuing;
(e)the Successor Administrative Agent shall have received counterparts to the
Agency Transfer Agreement, executed by the parties thereto;
(f)the Successor Administrative Agent shall have received a certificate, dated
the Fifth Amendment Effective Date and signed by a senior executive officer of
the Borrower, confirming compliance with the conditions set forth in clauses (c)
and (d) of this Section 4;


4





--------------------------------------------------------------------------------




(g)the Successor Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
each other Loan Party and the authorization of the transactions contemplated by
this Agreement all in form and substance reasonably satisfactory to the
Successor Administrative Agent and its counsel;
(h)to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and to the extent requested by the Successor
Administrative Agent, any Issuing Lender or any Lender, the Borrower shall
deliver to the Successor Administrative Agent, such Issuing Lender and such
Lender, as applicable, a Beneficial Ownership Certification at least three
Business Days prior to the Fifth Amendment Effective Date;
(i)the Resigning Administrative Agent shall have received from the Borrower, for
the payment to the Lenders and the Issuing Lenders, as applicable, all accrued
and unpaid interest on the Loans, commitment fees, participation fees and
fronting fees, in each case, to, but excluding, the Fifth Amendment Effective
Date; and
(j)the Successor Administrative Agent shall have received the requisite
signature pages to the Assignment and Assumptions related to each of the
JPM/BofA Assignment and the BofA/BNP Assignment.
Section 5. Representations and Warranties. The Borrower (and each Loan Party, in
respect of clauses (a) and (d) below, as applicable) hereby represents and
warrants that (a) each of the representations and warranties of the Borrower set
forth in the Amended Credit Agreement, and of each Loan Party in each of the
Loan Documents to which it is a party, are true and correct in all material
respects (except for representations and warranties that are already qualified
by materiality, which representations and warranties shall be true and correct
in all respects after giving effect to such qualification) on and as of the
Fifth Amendment Effective Date (provided that any representation and warranty
that expressly relates to a given date shall be true and correct in all material
respects as of such given date; provided, further, that the representations and
warranties contained in Section 4.04(a) of the Amended Credit Agreement shall be
deemed to refer to the most recent financial statements required to be delivered
pursuant to Section 6.01 of the Amended Credit Agreement), (b) at the time of
and immediately after giving effect to this Agreement, no Default has occurred
and is continuing, (c) as of the Fifth Amendment Effective Date, the information
included in the Beneficial Ownership Certification provided on or prior to the
Fifth Amendment Effective Date to any Lender in connection with this Agreement
is true and correct in all material respects, and (d) this Agreement has been
duly authorized, executed and delivered by each Loan Party and constitutes a
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 6. Resignation, Appointment and Replacement of Administrative Agent and
Collateral Agent. JPMorgan Chase Bank, N.A. hereby resigns as Administrative
Agent under the Credit Agreement and the other Loan Documents.  Pursuant to
Section 9.06 of the Amended Credit Agreement, (i) the Required Lenders accept
the resignation of JPMorgan Chase Bank, N.A. as Administrative Agent and hereby
appoint Bank of


5





--------------------------------------------------------------------------------




America, N.A. as Administrative Agent under the Amended Credit Agreement and the
other Loan Documents, (ii) Bank of America, N.A. accepts such appointment, (iii)
each Loan Party consents to such resignation and appointment, (iv) Bank of
America, N.A. shall succeed to and become vested with all of the rights, powers
and duties of the Administrative Agent, (v) JPMorgan Chase Bank, N.A.’s rights,
powers and duties as Administrative Agent under the Credit Agreement and the
other Loan Documents shall be terminated, without any other or further act or
deed on the part of the Resigning Agent, any party to the Amended Credit
Agreement or any Lender, (vi) the parties hereto hereby waive all prior notice
requirements related to the resignation by JPMorgan Chase Bank, N.A. as
Administrative Agent and (vii) the Required Lenders authorize and approve the
Agency Transfer Agreement and such other documents and instruments to be
executed and delivered and actions to be taken by the Resigning Administrative
Agent and Successor Administrative Agent to effect the foregoing.  The approval
of the resignation and the successor appointment contemplated in this Section 6
shall be effective immediately as of the Fifth Amendment Effective Date,
notwithstanding any otherwise applicable notice provisions set forth in the
Credit Agreement. Bank of America, N.A., in its individual capacity and in its
capacity as the Successor Administrative Agent, shall bear no responsibility or
liability for any actions taken or omitted to be taken by JPMorgan Chase Bank,
N.A. in its capacity as the Resigning Administrative Agent, or otherwise under
the Credit Agreement and the other Loan Documents or the transactions
contemplated thereby. The parties hereto acknowledge that JPMorgan Chase Bank,
N.A. in its capacity as the Resigning Administrative Agent shall retain all
claims and rights to indemnification under the Amended Credit Agreement and the
other Loan Documents to the extent set forth therein for the transactions
contemplated thereby or any action taken or omitted by JPMorgan Chase Bank,
N.A., in each case, on or prior to the Fifth Amendment Effective Date in its
capacity as Resigning Administrative Agent under the Credit Agreement and the
other Loan Documents.


Section 7. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York. Each of the parties hereto irrevocably and unconditionally
agrees that Sections 10.09 and 10.10 of the Amended Credit Agreement are
incorporated herein mutatis mutandis.


Section 8. Effect of This Agreement; No Novation. Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of any
Lender, any Issuing Lender or the Administrative Agent under the Amended Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Credit Agreement or any other Loan Document in similar or different
circumstances. Each of the parties hereto irrevocably and unconditionally agrees
that this Agreement and the Amended Credit Agreement shall not be deemed to
evidence or result in a novation of the Credit Agreement or any other Loan
Document.


Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


6





--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart thereof.


Section 10. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Amended Credit Agreement. The Borrower shall pay all
reasonable fees, costs and expenses of the Administrative Agent incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby.
[remainder of page intentionally left blank]




7





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


GRIFFON CORPORATION
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Senior Vice President, General Counsel and Secretary    


TELEPHONICS CORPORATION
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Executive Vice President and Assistant Secretary    




CLOPAY BUILDING PRODUCTS
COMPANY, INC.
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President and Assistant Secretary    




CORNELL REAL ESTATE HOLDINGS, LLC
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President












[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------











THE AMES COMPANIES, INC.
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President    




CLOPAY AMES TRUE TEMPER HOLDING CORP.
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President and Secretary    




ATT SOUTHERN LLC
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President     




CLOSETMAID LLC
By:     /s/Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President     




CORNELLCOOKSON, LLC
By:     /s/ Seth L. Kaplan    
Name: Seth L. Kaplan    
Title: Vice President and Assistant Secretary     


[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Successor Administrative Agent
By:    /s/ Gavin Shak    
Name: Gavin Shak
Title: Assistant Vice President    




BANK OF AMERICA, N.A., as an Issuing Lender
By:    /s/ John Falke    
Name:    John Falke
Title:    Senior Vice President










[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as Resigning Administrative Agent
By: /s/ Joon Hur   
Name: Joon Hur
Title: Executive Director







[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.,
as a Lender and an Issuing Lender


By:    /s/ Joon Hur    __________________________
Name: Joon Hur
Title: Executive Director


























[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Yumi Okabe   
Name: Yumi Okabe
Title: Vice President
By: /s/ Michael Strobel   
Name: Michael Strobel
Title: Vice President









[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an Issuing Lender
By: /s/ Stephanie Allegra   
Name: Stephanie Allegra
Title: Senior Vice President





[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------







 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By: /s/ Paul Darrigo   
Name: Paul Darrigo
Title: SVP











[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------






 
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Angela Reilly   
Name: Angela Reilly
Title: Sr Vice President









[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------






 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
By: /s/ William Terraglio   
Name: William Terraglio
Title: Vice President











[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ David W. Lewing   
Name: David W. Lewing
Title: SVP









[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------






 
BMO Harris Bank N.A., as a Lender
By: /s/ Andrew Berryman   
Name: Andrew Berryman
Title: Vice President











[Griffon Corporation ‒ Fifth Amendment to Third Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------


Schedule I




Letters of Credit


1.
Letter of Credit (Transaction Reference # TPTS-681855), dated November 3, 2008,
issued by JPMorgan Chase Bank, N.A. for the benefit of Clopay Corporation;

2.
Letter of Credit (Transaction Reference # CPCS-428880), dated January 29, 2015,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporation;

3.
Letter of Credit (Transaction Reference # TPTS-239312), dated February 24, 2006,
issued by JPMorgan Chase Bank, N.A. for the benefit of Griffon Corporation;

4.
Letter of Credit (Transaction Reference # CPCS-155844), dated July 15, 2016,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporation;

5.
Letter of Credit (Transaction Reference # CPCS-428883), dated April 14, 2015,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporation;

6.
Letter of Credit (Transaction Reference # TPTS-239320), dated February 24, 2006,
issued by JPMorgan Chase Bank, N.A. for the benefit of Griffon Corporation;

7.
Letter of Credit (Transaction Reference # CPCS-157891), dated October 13, 2017,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporation;

8.
Letter of Credit (Transaction Reference # CPCS-884321), dated November 10, 2010,
issued by JPMorgan Chase Bank, N.A. for the benefit of AMES True Temper, Inc.
for the benefit of Acorn Products, Inc.;

9.
Letter of Credit (Transaction Reference # TPTS-681853), dated November 3, 2008,
issued by JPMorgan Chase Bank, N.A. for the benefit of Clopay Corporation;

10.
Letter of Credit (Transaction Reference # TPTS-238279), dated February 21, 2006,
issued by JPMorgan Chase Bank, N.A. for the benefit of Griffon Corporation;

11.
Letter of Credit (Transaction Reference # NUSCGS001041), dated April 16, 2018,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporaiton;

12.
Letter of Credit (Transaction Reference # TPTS-239316), dated February 24, 2006,
issued by JPMorgan Chase Bank, N.A. for the benefit of Griffon Corporation;

13.
Letter of Credit (Transaction Reference # NUSCGS001042), dated April 16, 2018,
issued by JPMorgan Chase Bank, N.A. for the benefit of Telephonics Corporation;

14.
Letter of Credit (Transaction Reference # CPCS-289741), dated November 4, 2011,
issued by JPMorgan Chase Bank, N.A. for the benefit of Clopay Corporation;

15.
Letter of Credit (Transaction Reference # NUSCGS001047), dated January 24, 2018,
issued by JP Morgan Chase Bank, N.A. for the benefit of Griffon Corporation;

16.
Letter of Credit (Transaction Reference # CPCS-428372), dated September 17,
2014, issued by JP Morgan Chase Bank, N.A. for the benefit of Telephonics
Corporation;

17.
Letter of Credit (Transaction Reference # NUSCGS018069), dated October 18, 2018,
issued by JP Morgan Chase Bank, N.A. for the benefit of Cornell Cookson, LLC;

18.
Letter of Credit (Transaction Reference # CPCS-428373), dated September 19,
2014, issued by JP Morgan Chase Bank, N.A. for the benefit of Telephonics
Corporation; and

19.
Letter of Credit (Transaction Reference # NUSCGS0181716), dated February 1,
2019, issued by JP Morgan Chase Bank, N.A. for the benefit of Telephonics
Corporation


















--------------------------------------------------------------------------------


Annex I




JPM/BofA Assignment and Assumption


[See attached]













--------------------------------------------------------------------------------






ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:    JPMORGAN CHASE BANK, N.A.

2.
Assignee:    BANK OF AMERICA, N.A.



3.
Borrower(s):    GRIFFON CORPORATION

4.
Administrative Agent:    Bank of America, N.A., as administrative agent under
the Credit Agreement

5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
March 22, 2016 among Griffon Corporation, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties party thereto
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time)








--------------------------------------------------------------------------------







6.    Assigned Interest:
Aggregate Amount of
Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of
Commitment/Loans1
$350,000,000.00
$59,000,000.00
        16.857142857%



Effective Date: February 22, 2019
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
Applicable Laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
JPMORGAN CHASE BANK, N.A.
By:    /s/ Joon Hur________________________ ___
Name: Joon Hurr
Title: Executive Director


ASSIGNEE
BANK OF AMERICA, N.A.
By:    /s/ John Falke_______________________ __
Name: John Falke
Title: Senior Vice President






















_____________________________


1     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.









--------------------------------------------------------------------------------






Consented to and Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:
/s/ John Falke        
Name: John Falke

Title: Senior Vice President     








Consented to:
BANK OF AMERICA, N.A., as Issuing Lender
By:    /s/ John Falke        
    Name: John Falke
Title: Senior Vice President
                     




--------------------------------------------------------------------------------







ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (vi) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and







--------------------------------------------------------------------------------





Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by email or telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.









































--------------------------------------------------------------------------------


Annex II




BofA/BNP Assignment and Assumption


[See attached]











--------------------------------------------------------------------------------






ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:    BANK OF AMERICA, N.A.

2.
Assignee:    BNP PARIBAS



3.
Borrower(s):    GRIFFON CORPORATION

4.
Administrative Agent:    Bank of America, N.A., as administrative agent under
the Credit Agreement

5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
March 22, 2016 among Griffon Corporation, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties party thereto
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time)








--------------------------------------------------------------------------------







6.    Assigned Interest:
Aggregate Amount of
Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of
Commitment/Loans2
$350,000,000.00
$40,000,000.00
        11.428571428%



Effective Date: February 22, 2019
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
Applicable Laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
BANK OF AMERICA, N.A.
By:    /s/ John Falke    
Name: John Falke
Title: Senior Vice President
           


ASSIGNEE
BNP PARIBAS
By:    /s/ Richard Pace    

Name: Richard Pace
Title: Managing Director




By:    /s/ Nanette Baudon    

Name: Nanette Baudon
Title: Director






_____________________________


2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.








--------------------------------------------------------------------------------














--------------------------------------------------------------------------------







Consented to and Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:    /s/John Falke        
Name: John Falke
Title:    Senior Vice President
        

Consented to:
GRIFFON CORPORATION
By:    /s/Thomas D. Gibbons        
Name: Thomas D. Gibbons
Title:    Vice President and Treasurer


Consented to:
BANK OF AMERICA, N.A., as Issuing Lender
By:    /s/ John Falke        
Name: John Falke
Title:    Senior Vice President
        











--------------------------------------------------------------------------------







ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (vi) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and







--------------------------------------------------------------------------------





Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by email or telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.





















--------------------------------------------------------------------------------


EXHIBIT A


Amended and Restated Credit Agreement


[See attached]









--------------------------------------------------------------------------------


EXECUTION VERSIONEXHIBIT A



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 22, 2016

among
2016,


as amended by the First Amendment on June 2, 2017,


as further amended by the Second Amendment on September 25, 2017,


as further amended by the Third Amendment on February 9, 2018,

as further amended by the Fourth Amendment on May 31, 2018,

as further amended by the Fifth Amendment on February 22, 2019,

among

GRIFFON CORPORATION,
as the Borrower,

The LENDERS Party Hereto,

DEUTSCHE BANK SECURITIES INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

BANK OF AMERICA, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION
and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

and

JPMORGAN CHASE BANK OF AMERICA, N.A.,
as Administrative Agent
___________________

$350,000,000
___________________


JPMORGAN CHASE BANK, N.A.,MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner for the Fifth Amendment







--------------------------------------------------------------------------------

EXHIBIT A





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.01
Defined Terms    1

SECTION 1.02
Terms Generally    2627

SECTION 1.03
Letter of Credit Amounts.    28

SECTION 1.04
Accounting Terms; GAAP    2628

SECTION 1.041.05
Currencies; Currency Equivalents; Euro    2628

SECTION 1.06
Additional Agreed Foreign Currencies    29

SECTION 1.07
Interest Rates    29

ARTICLE II
THE CREDITS
SECTION 2.01
The Commitments    2730

SECTION 2.02
Loans and Borrowings    2730

SECTION 2.03
Requests for Borrowings    2830

SECTION 2.04
Letters of Credit    2931

SECTION 2.05
Funding of Borrowings    3336

SECTION 2.06
Interest Elections    3337

SECTION 2.07
[Reserved]    3438

SECTION 2.08
[Reserved]    3438

SECTION 2.09
Termination, Reduction and Increase of the Commitments    3438

SECTION 2.10
Repayment of Loans; Evidence of Debt    3639

SECTION 2.11
Prepayment of Loans    3740

SECTION 2.12
Fees    3942

SECTION 2.13
Interest    3943

SECTION 2.14
Inability to Determine Interest Rate    4043

SECTION 2.15
Increased Costs    4045

SECTION 2.16
Break Funding Payments    4146

SECTION 2.17
Taxes    4246

SECTION 2.18
Payments Generally; Pro rata Treatment; Sharing of Setoffs    4449



-i-





--------------------------------------------------------------------------------

Page


SECTION 2.19
Mitigation Obligations; Replacement of Lenders    4650

SECTION 2.20
Defaulting Lenders    4651

SECTION 2.21
Extensions of Commitments    4852

SECTION 2.22
Illegality    53

ARTICLE III
[RESERVED]
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01
Organization; Powers    4954

SECTION 4.02
Authorization; Enforceability    4954

SECTION 4.03
Governmental Approvals; No Conflicts    4954

SECTION 4.04
Financial Condition; No Material Adverse Change    4954

SECTION 4.05
Properties    5055

SECTION 4.06
Litigation and Environmental Matters    5055

SECTION 4.07
Compliance with Laws and Contractual Obligations    5055

SECTION 4.08
Investment Company Status    5055

SECTION 4.09
Taxes    5055

SECTION 4.10
ERISA; Employee Benefit Plans    5156

SECTION 4.11
Disclosure    5156

SECTION 4.12
Use of Credit    5156

SECTION 4.13
Burdensome Agreements    5156

SECTION 4.14
Labor Matters    5156

SECTION 4.15
Security Documents    5156

SECTION 4.16
Subsidiaries    5257

SECTION 4.17
Solvency    5257

SECTION 4.18
Senior Notes Indenture    5257

SECTION 4.19
Anti-Corruption Laws and Sanctions    5257

SECTION 4.20
EEA Financial Institutions    5257

SECTION 4.21
Beneficial Ownership Certificate    57

ARTICLE V
CONDITIONS


-ii-





--------------------------------------------------------------------------------

Page


SECTION 5.01
Effective Date    5257

SECTION 5.02
Each Credit Event    5560

SECTION 5.03
Third Restatement Effective Date    5560

ARTICLE VI
AFFIRMATIVE COVENANTS
SECTION 6.01
Financial Statements and Other Information    5661

SECTION 6.02
Notices of Material Events    5863

SECTION 6.03
Existence; Conduct of Business    5864

SECTION 6.04
Payment of Obligations    5964

SECTION 6.05
Maintenance of Properties    5964

SECTION 6.06
Maintenance of Insurance    5964

SECTION 6.07
Books and Records    5964

SECTION 6.08
Inspection Rights    5964

SECTION 6.09
Compliance with Laws and Contractual Obligations    5965

SECTION 6.10
Use of Proceeds and Letters of Credit    5965

SECTION 6.11
Collateral; Further Assurances    5965

ARTICLE VII
NEGATIVE COVENANTS
SECTION 7.01
Indebtedness; Guarantees    6166

SECTION 7.02
Liens    6369

SECTION 7.03
Mergers, Consolidations, Etc.    6470

SECTION 7.04
Dispositions    6470

SECTION 7.05
[Reserved]    6571

SECTION 7.06
Investments and Acquisitions    6571

SECTION 7.07
Restricted Payments    6672

SECTION 7.08
Transactions with Affiliates    6873

SECTION 7.09
Restrictive Agreements    6874

SECTION 7.10
Swap Agreements    6874

SECTION 7.11
Financial Covenants    6974

SECTION 7.12
Capital Expenditures    6975

SECTION 7.13
Stock Issuance    6975



-iii-





--------------------------------------------------------------------------------

Page


SECTION 7.14
Modifications of Certain Documents    7075

SECTION 7.15
Use of Proceeds    7075

ARTICLE VIII
EVENTS OF DEFAULT
ARTICLE IX
THE ADMINISTRATIVE AGENT
SECTION 9.01
Appointment and Authority    78

SECTION 9.02
Rights as a Lender    78

SECTION 9.03
Exculpatory Provisions    78

SECTION 9.04
Reliance by Administrative Agent    79

SECTION 9.05
Delegation of Duties    79

SECTION 9.06
Resignation of Administrative Agent    79

SECTION 9.07
Non Reliance on Administrative Agent and Other Lenders    80

SECTION 9.08
No Other Duties, Etc.    80

SECTION 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding    81

SECTION 9.10
Certain ERISA Matters    82

ARTICLE X
MISCELLANEOUS
SECTION 10.01
Notices    7383

SECTION 10.02
Waivers; Enforcement; Amendments    7484

SECTION 10.03
Expenses; Indemnity; Damage Waiver    7586

SECTION 10.04
Successors and Assigns    7787

SECTION 10.05
Survival    7989

SECTION 10.06
Counterparts; Integration; Effectiveness    7989

SECTION 10.07
Severability    7990

SECTION 10.08
Right of Setoff    7990

SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process    8090

SECTION 10.10
WAIVER OF JURY TRIAL    8090

SECTION 10.11
Judgment Currency    8091

SECTION 10.12
Headings    8191

SECTION 10.13
Confidentiality    8191



-iv-





--------------------------------------------------------------------------------

Page


SECTION 10.14
USA PATRIOT ACT    8192

SECTION 10.15
Releases of Liens.    8192

SECTION 10.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    8292

SECTION 10.17
No Novation    8293



SCHEDULE 1.01    -    Commitments
SCHEDULE 4.13    -    Burdensome Agreements
SCHEDULE 4.14    -    Labor Matters
SCHEDULE 4.15(a)    -    UCC Filing Jurisdictions
SCHEDULE 4.16    -    Subsidiaries
SCHEDULE 7.01(a)    -    Existing Indebtedness
SCHEDULE 7.01(b)    -    Existing Guarantees
SCHEDULE 7.02    -    Existing Liens
SCHEDULE 7.06    -    Existing Investments
SCHEDULE 7.09    -    Restrictive Agreements
SCHEDULE 10.01    -    Addresses for Notice
EXHIBIT A    -    Form of Assignment and Assumption
EXHIBIT B    -    Form of Guarantee and Collateral Agreement
EXHIBIT C    -    Form of Opinion of Corporate Counsel to the Borrower
EXHIBIT D    -    Form of U.S. Tax Certificate
EXHIBIT E    -    Form of Guarantee and Collateral Agreement Amendment
EXHIBIT F    -    Form of Borrowing Request
EXHIBIT G    -    Form of Interest Election Request












-v-





--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 22, 2016, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time (this
“Agreement”), among GRIFFON CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), Deutsche Bank Securities
Inc. and Wells Fargo Bank, National Association, as co-syndication agents (in
such capacity, the “Co-Syndication Agents”), Bank of America, N.A., Capital One,
National Association and Citizens Bank, National Association, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the “the
Administrative Agent”).
RECITALS
WHEREAS, the Borrower entered into the Credit Agreement, dated as of March 18,
2011 (the “Original Credit Agreement”), with the lenders parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent;
WHEREAS, the Borrower entered into the Amended and Restated Credit Agreement,
dated as of March 28, 2013 (as amended by the First Amendment, dated as of June
11, 2013, the Second Amendment, dated as of December 10, 2013, the Third
Amendment, dated as of December 23, 2013, and the Fourth Amendment, dated as of
February 14, 2014, the “First Restated Credit Agreement”), with the lenders
parties thereto and JPMorgan Chase Bank, N.A., as administrative agent, which
amended and restated the Original Credit Agreement;
WHEREAS, the Borrower entered into the Second Amended and Restated Credit
Agreement, dated as of March 13, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Previous Credit Agreement”), with the
lenders parties thereto and JPMorgan Chase Bank, N.A., as administrative agent,
which amended and restated the First Restated Credit Agreement; and
WHEREAS, the parties have agreed to amend and restateBorrower entered into this
Agreement with the financial institutions from time to time party hereto and the
Administrative Agent, which amended and restated the Previous Credit Agreement
(and the Schedules thereto) as provided in this Agreement (and the Schedules
hereto), which Agreement (and Schedules) shall become effective upon the
satisfaction of the conditions set forth in Section 5.03;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Third Restatement Effective Date (as defined below) the Previous Credit
Agreement (and the Schedules thereto) shall be amended and restated in its
entirety as follows (and as set forth in the Schedules hereto)as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2010 Credit Agreement” has the meaning set forth in the definition of “Existing
Credit Agreements.”
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Acceptable Payment Percentage” has the meaning set forth in Section
2.11(a)(ii)(B).







--------------------------------------------------------------------------------





“Adjusted Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,
(1)    any after-tax effect of extraordinary gains or losses (less all fees and
expenses relating thereto) for such period shall be excluded,
(2)    the cumulative effect of a change in accounting principles during such
period shall be excluded,
(3)    any after-tax effect of income (loss) attributable to discontinued
operations for such period shall be excluded; provided that once an operation
becomes a discontinued operation it will remain so for all purposes hereunder,
(4)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,
(5)    the Net Income (but not loss) for such period of any Person that is not a
Subsidiary, or is an “unrestricted subsidiary” (as such term is defined in the
Senior Notes Indenture), or that is accounted for by the equity method of
accounting, shall be excluded; provided that Adjusted Net Income of the Borrower
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) to the
referent Person or a Subsidiary thereof in respect of such period by such Person
and shall be decreased by the amount of any actual net losses that have been
funded with cash from the Borrower or a Subsidiary during such period,
(6)    the Net Income (but not loss) for such period of any Subsidiary (other
than any Subsidiary Guarantor) shall be excluded if the declaration or payment
of dividends or similar distributions by that Subsidiary of its Net Income is
not at the date of determination permitted, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Adjusted Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Subsidiary thereof in
respect of such period, to the extent not already included therein,
(7)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) for such period in the property and
equipment, software and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,
(8)    any impairment charge or asset write-off for such period (other than in
respect of current assets, except with respect to inventory adjustments for any
fiscal quarter ended on or prior to March 31, 2011 related to the acquisition of
CHATT Holdings Inc. and similar inventory adjustments in respect of acquisitions
permitted under this Agreement, the First Restated Credit Agreement or the
Previous Credit Agreement that are consummated after the Effective Date), in
each case, pursuant to GAAP and the amortization of intangibles for such period
arising pursuant to GAAP shall be excluded,







--------------------------------------------------------------------------------





(9)    any non-cash gains and losses for such period due solely to fluctuations
in currency values in accordance with GAAP shall be excluded,
(10)    (a) the amount of any write-off of deferred financing costs or of
indebtedness issuance costs and the amount of charges related to any premium
paid in connection with repurchasing or refinancing indebtedness, in each case
for such period, shall be excluded and (b) all non-recurring expenses and
charges relating to such repurchase or refinancing of indebtedness or relating
to any incurrence of indebtedness for such period, in each case, whether or not
such transaction is consummated, shall be excluded, and
(11)    any non-cash compensation charge or expense for such period, including
such charge or expense arising from grants of stock options or restricted stock
or other equity incentive programs for the benefit of officers, directors and
employees of the Borrower or any Subsidiary of the Borrower shall be excluded.
“Administrative Agent” has the meaning set forth in the preamble hereto. It is
understood that, without limiting the other provisions of this Agreement, the
Administrative Agent may utilize the services of its Affiliates (including J.P.
Morgan Europe Limited) in connection with administrative matters related to
Foreign Currencies.means (i) prior to the Fifth Amendment Effective Date, JPMCB,
in its capacity as administrative agent for itself and the other Secured
Parties, and (ii) on and after the Fifth Amendment Effective Date, Bank of
America, in its capacity as administrative agent for itself and the other
Secured Parties, and any duly appointed successor administrative agent.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Resignation, Appointment and Assumption Agreement” means the Agency,
Resignation, Appointment and Assumption Agreement, dated as of February 22,
2019, by and among the Borrower, Bank of America, N.A., as successor
Administrative Agent, and JPMorgan Chase Bank, N.A., as resigning Administrative
Agent.
“Aggregate Available Commitments” means, at any time, the aggregate amount of
Available Commitments of all the Lenders at such time.
“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time, as such amount is subject to
reduction or increase in accordance with the terms hereof. The initial amount of
the Aggregate Commitment is $350,000,000.
“Aggregate Foreign Currency Sublimit Dollar Amount” means $100,000,000.
“Aggregate LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.
“Aggregate Letter of Credit Sublimit Amount” means $50,000,000.







--------------------------------------------------------------------------------





“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate outstanding principal amount of the Loans of all the Lenders at such
time, plus (b) the Aggregate LC Exposure at such time.
“Agreed Foreign Currency” means, at any time, any of English Pounds Sterling,
euro and, with the agreement of each Lender, any other Foreign Currency, so long
as, in respect of any such specified Currency or other Foreign Currency, at such
time (a) such Currency is dealt with in the London interbank deposit market, (b)
such Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Lender for making any Loan hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
“Agreement” means this Third Amended and Restated Credit Agreement.has the
meaning set forth in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Raterate of interest in effect onfor such day andas publicly
announced from time to time by Bank of America as its “prime rate”, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Eurocurrency Rate that would be calculated as of such day (or, if such day is
not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurocurrency Loan with a one-month Interest Period plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate, respectivelyThe “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to money laundering, bribery or corruption.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Payment Percentage” has the meaning set forth in Section
2.11(a)(ii)(B).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
Notwithstanding the foregoing, when a Defaulting Lender shall exist (i) in the
case of Section 2.20 (other than the last paragraph thereof), Applicable
Percentages shall be determined without regard to any Defaulting Lender’s
Commitment and (ii) in the case of the defined term “LC Exposure” (other than as
used in Section 2.20 or in the determination of “Revolving Credit Exposure” for
purposes of Section 2.20, in each case, except as expressly set forth in Section
2.20) and Section 2.04, Applicable Percentages shall be adjusted to give effect
to any reallocation effected pursuant to Section 2.20(c).







--------------------------------------------------------------------------------





“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread,” “Eurocurrency Spread” or “Commitment Fee Rate,” respectively,
based upon the Leverage Ratio as of the most recent determination date:
 
Consolidated Leverage Ratio:
ABR
Spread
Eurocurrency
Spread
Commitment
Fee Rate
Category 1
Greater than or equal to 5.75:1.00
1.75%
2.75%
0.45%
Category 2
Greater than or equal to 5.00:1.00 but less than 5.75:1.00
1.50%
2.50%
0.40%
Category 3
Greater than or equal to 4.50:1.00 but less than 5.00:1.00
1.25%
2.25%
0.35%
Category 4
Greater than or equal to 3.50:1.00 but less than 4.50:1.00
1.00%
2.00%
0.30%
Category 5
Greater than or equal to 2.50:1.00 but less than 3.50:1.00
0.75%
1.75%
0.25%
Category 6
Greater than or equal to 1.50:1.00 but less than 2.50:1.00
0.50%
1.50%
0.20%
Category 7
Less than 1.50:1.00
0.25%
1.25%
0.15%



For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of each fiscal year of the
Borrower based upon the Borrower’s consolidated financial statements delivered
pursuant to Section 6.01(a) or (b), as applicable, (ii) until the delivery of
the financial statements for the fiscal quarter ending June 30, 2020 pursuant to
Section 6.01 (b), the ABR Spread shall be 1.75%, the Eurocurrency Spread shall
be 2.75% and the Commitment Fee Rate shall be 0.45%, and (iii) each change in
the Applicable Rate resulting from a change in the Consolidated Leverage Ratio
shall be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the
Consolidated Leverage Ratio shall be deemed to be in Category 1 (A) at any time
that an Event of Default has occurred and is continuing or (B) if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 6.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means JPMCB, in its capacity as the Sole Lead Arranger and Sole
Bookrunner in respect of the arrangement of the Commitments.means the Fifth
Amendment Arranger
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.







--------------------------------------------------------------------------------





“Assuming Lender” has the meaning set forth in Section 2.09(c).
“Auction Prepayment” has the meaning set forth in Section 2.11(a)(ii).
“Auction Prepayment Amount” has the meaning set forth in Section 2.11(a)(ii)(A).
“Auction Prepayment Notice” has the meaning set forth in Section 2.11(a)(ii)(A).
“Auction Prepayment Transactions” has the meaning set forth in Section
2.11(a)(ii).
“Availability Period” means the period from and including the Third Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Credit Exposure then outstanding.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding that has not been dismissed by
a court of competent jurisdiction, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.







--------------------------------------------------------------------------------





“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Equity Plan” has the meaning set forth in Section 7.07(e).
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans denominated in the same Currency that have
the same Interest Period.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03. a notice of a Borrowing, which shall be
substantially in the form of Exhibit F or such other form as may be approved by
the Administrative Agent, including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Borrower.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such Borrowing are carried
out in the London interbank market, (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency (other
than euro), or to a notice by the Borrower with respect to any such borrowing,
continuation, payment, prepayment or Interest Period, that is also a day on
which commercial banks and the London foreign exchange market settle payments in
the Principal Financial Center for such Foreign Currency and (d) if such day
relates to a borrowing or continuation of, a payment or prepayment of principal
of or interest on, or the Interest Period for, any Borrowing denominated in euro
(or any notice with respect thereto), that is also a TARGET Day.
“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a limited liability company, membership units (whether
common or preferred), (d) in the case of a partnership, partnership interests
(whether general or limited) and (e) any other equivalent ownership interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
“Cash Collateralize” means to deposit in a Collateral Account or pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Lenders and the Lenders, as collateral for LC Obligations or
obligations of Lenders to fund participations in respect of LC Obligations, cash
or deposit account balances or, if the Administrative Agent or the Issuing
Lenders shall agree in their sole discretion, other credit







--------------------------------------------------------------------------------





support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the Issuing Lenders. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Change of Control” means (a) during any period of 12 consecutive calendar
months, the ceasing of those individuals (the “Continuing Directors”) who (i)
were directors of the Borrower on the first day of each such period, or (ii)
subsequently became directors of the Borrower and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the Continuing Directors then on the board of directors of the
Borrower, to constitute a majority of the board of directors of the Borrower, or
(b) after the Effective Date, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of the Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.15(b), by any lending officeLending Office of
such Lender or by such Lender’s or such Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.“ClosetMaid Acquisition” means the acquisition of the Shares and the
Purchased Assets under and as defined in the Asset and Stock Purchase Agreement,
dated as of September 1, 2017 between Emerson Electric Co. and ClosetMaid
Acquisition Corp.
“Co-Documentation Agents” has the meaning set forth in the preamble hereto.
“Co-Syndication Agents” has the meaning set forth in the preamble hereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
“Collateral Account” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans and to participate in Letters of Credit, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Commitment is set forth on Schedule
1.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable.
“Commitment Increase” has the meaning set forth in Section 2.09(c).
“Commitment Increase Date” has the meaning set forth in Section 2.09(c).
“Commitment Termination Date” means March 22, 2021 (or if such date is not a
Business Day, the immediately preceding Business Day).
“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of goodwill and other







--------------------------------------------------------------------------------





intangibles, deferred financing fees of such Person and its Subsidiaries, for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Adjusted Net Income of such Person for such period
(1)    increased (without duplication) by, to the extent deducted (and not added
back) in computing Adjusted Net Income:
(a)    provision for taxes based on income or profits or capital gains,
including, without limitation, state, franchise and similar taxes and foreign
with-holding taxes of such Person paid or accrued during such period; plus
(b)    Fixed Charges of such Person for such period; plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period; plus
(d)    fees, expenses or charges for such period relating to any offering of
Capital Stock or Indebtedness of the Borrower or any Subsidiary permitted under
this Agreement or the consummation of any Permitted Acquisition; plus
(e)    fees, expenses or charges for such period related to the consummation of
this Agreement (if incurred prior to the date that is 120 days after the Third
Restatement Effective Date); plus
(f)    the amount of any restructuring charge incurred for such period in
connection with the closing and restructuring of idle facilities and
non-recurring restructuring charges incurred in connection with the
consolidation of facilities; provided that the aggregate amount of such charges
referred to in this clause (f) for all periods ending after the Third
Restatement Effective Date shall not exceed $25,000,0000; plus
(g)    any severance or similar one-time compensation charges for such period,
in an aggregate amount not to exceed $10,000,000 in any four fiscal quarter
period; plus
(h)    expenses related to the acquisition of substantially all of the assets of
West Barrows mix Pty Ltd. for such period, in an aggregate amount not to exceed
$2,000,000 over the term of this Agreement; plus
(i)    transaction costs, fees and expenses relating to the acquisition of CHATT
Holdings Inc., if incurred prior to December 31, 2011, plus
(j)    any other non-cash charges for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period, and it
being understood that any write down or write off of current assets is not a
non-cash charge); plus
(k)    any costs or expense incurred by the Borrower or a Subsidiary for such
period pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent such cost or expenses are funded with cash
proceeds contributed to the capital of the







--------------------------------------------------------------------------------





Borrower or net cash proceeds of a substantially concurrent issuance of Capital
Stock of the Borrower (other than Disqualified Stock); plus
(l)    any non-cash compensation expense recorded for such period from grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights;
(2)    decreased by (without duplication) non-cash gains increasing Adjusted Net
Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period, and
(3)    increased or decreased by (without duplication):
(a)    any net gain or loss resulting in such period from Obligations in respect
of Swap Agreements and the application of Statement of Financial Accounting
Standards No. 133; plus or minus, as applicable,
(b)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Obligations in respect of Swap Agreements
for currency ex-change risk); plus or minus, as applicable,
(c)    any net after tax income (loss) for such period from the early
extinguishment of Indebtedness or Obligations in respect of Swap Agreements or
other derivative,
all as determined on a consolidated basis for such Person and its Subsidiaries
in accordance with GAAP. For the purposes of calculating Consolidated EBITDA for
any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Leverage Ratio or the
Consolidated Senior Secured Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $20,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$10,000,000.
“Consolidated Funded Debt” means, at any date, the aggregate principal amount of
all Indebtedness for borrowed money (after eliminating intercompany Indebtedness
between Group Members permitted by this Agreement) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP; provided that, for purposes of calculating the Consolidated Leverage
Ratio, Consolidated Funded Debt shall be calculated net of unrestricted cash and
cash equivalents of the Loan Parties as of such day.
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.







--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(a)    consolidated interest expense (after eliminating intercompany
Indebtedness between Group Members permitted by this Agreement) of such Person
and its Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Adjusted Net Income including (i) amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of obligations in respect of Swap
Agreements or other derivative instruments pursuant to GAAP), (iv) the interest
component of CapitalizedCapital Lease Obligations, (v) commitment fees in
respect of the Loans or any other revolving credit facilities and (vi) net
payments, if any, pursuant to interest rate obligations in respect of Swap
Agreements with respect to Indebtedness, and excluding (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(y) any expensing of one-time bridge and other financing fees; plus
(b)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued.
“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Senior Secured Funded Debt” means, at any date, Consolidated
Funded Debt as of such date that is (a) secured by a Lien on any assets of the
Borrower and its Subsidiaries and (b) not subordinated to the Obligations.
“Consolidated Senior Secured Leverage Ratio” means, as at the last day of any
period, the ratio of (a) Consolidated Senior Secured Funded Debt on such day to
(b) Consolidated EBITDA for such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Lender or any other
Lender.
“Currency” means Dollars or any Foreign Currency.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit







--------------------------------------------------------------------------------





or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
reasonable good-faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has become the
subject of a Bail-In Action. For the avoidance of doubt, it is hereby understood
and agreed by all parties to this Agreement that the Defaulting Lender
provisions in this Agreement shall not apply to any Person in its capacity as a
Hedge Bank (as defined in the Guarantee and Collateral Agreement) or affect its
status or rights as a Secured Party in respect of any Specified Swap Agreement.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, except to the extent
such capital stock is exchanged into Indebtedness at the option of the issuer
thereof and only subject to the terms of any debt instrument to which such
Person is a party), or upon the happening of any event, matures or is
mandatorily redeemable (other than solely as a result of a change of control or
asset sale) pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof (other than solely as a result of a change
of control or asset sale), in whole or in part, in each case prior to the date
91 days after the earlier of the Final Commitment Termination Date or the date
the Loans are no longer outstanding and all Commitments hereunder have been
terminated; provided, however, that if such Capital Stock is issued to any plan
for the benefit of employees of the Borrower or its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Dollar Equivalent” means, with respect to any Borrowing or any Letter of Credit
issuance, in each case, denominated in any Foreign Currency, the amount of
Dollars that would be required to purchase the amount of the Foreign Currency of
such Borrowing on the date two Business Days prior to the date of such Borrowing
or such issuance (or, in the case of any determination made under Section
2.11(b) or redenomination under the last sentence of Section 2.18(a), on the
date of determination or redenomination therein referred to), based upon the
spot selling rate at which the Administrative Agent offers to sell such Foreign
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m., London time, for delivery two Business Days laterSpot Rate.
“Dollars” or “$” refers to lawful money of the United States of America.







--------------------------------------------------------------------------------





“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).
“English Pounds Sterling” means the lawful currency of the United Kingdom.
“Environmental Laws” means all laws (including common law), statutes, treaties,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any harmful or deleterious substances or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with a Group Member within the meaning of Section 4001
(a)(14) of ERISA; (b) any corporation which is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Code of which a Group Member is a member;
and (d) with respect to any Group Member, any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Group Member, any corporation described in clause (b) above or any trade or
business described in clause (c) above is a member.
“ERISA Event” means (a) the existence with respect to any Plan of any non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (d) the failure of any
Group Member or any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect







--------------------------------------------------------------------------------





to any Plan, any required contribution to a Multiemployer Plan, or (after the
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; (e) a determination that
any Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the receipt by any Group
Member or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA; (g) the incurrence
by any Group Member or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Plan; (h) the
incurrence by any Group Member or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (i) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, “terminated” (within the meaning of Section 4041(A) of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (j) a Foreign Plan Event.
“ESOP” means the Griffon Employee Stock Ownership Plan.
“ESOP Loan” means an extension of credit to the ESOP made or guaranteed by the
Borrower or any ERISA Affiliate pursuant to the terms of the ESOP.
“ESOP Purchases” means tax-deductible contributions by the Borrower or any ERISA
Affiliate to the ESOP for the purpose of repaying any ESOP Loan or any annual
installment thereof, pursuant to the terms of the ESOP.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR Screen Rate” has the meaning set forth in the definition of
“Eurocurrency Base Rate.”
“euro” means the single currency of Participating Member States of the European
Union, which shall be an Agreed Foreign Currency and a Foreign Currency under
this Agreement.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Base Rate” means, (a) with respect to any Eurocurrency Borrowing
denominated in any Currency other than euro for any Interest Period, a rate per
annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for such Currency for a period in length equal to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “LIBOR
Screen Rate”) as of the Specified Time on the Quotation Day and (b) with respect
to any Eurocurrency Borrowing denominated in euro for any Interest Period, a
rate per annum equal to the euro interbank offered rate as administered by the
Banking Federation of the European Union (or any other Person that takes over
the administration of such rate) for a period in length equal to such Interest
Period as displayed on page EURIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, in each case, the “EURIBOR Screen Rate”) as of the Specified







--------------------------------------------------------------------------------





Time on the Quotation Day; provided that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to such
Currency (the “Impacted Currency”), then the Eurocurrency Base Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).
“Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest(a) with respect to any Eurocurrency Borrowing (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to (a) the
Eurocurrency Base Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate for such Interest Period.the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for such LIBOR Quoted Currency for a period
equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) as of the Specified Time on the Quotation Day, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, (ii) denominated in any Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such Foreign
Currency at the time such Foreign Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06(a) and (b) for any rate
calculation with respect to an ABR Loan on any date, the rate per annum equal to
LIBOR as of the Specified Time on the Quotation Date for Dollar deposits with a
term of one month commencing that day; provided that if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Event of Default” has the meaning set forth in Article VIII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary of the Borrower or
any Subsidiary in respect of which either (a) the pledge of more than 65% of the
Capital Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, net profits, net gains,
revenue, or any similar tax imposed in lieu of net income taxes, or any branch
profits taxes or similar taxes, in each case imposed as a result of a present or
former connection between the recipient and the taxing jurisdiction or any
political subdivision thereof (other than a connection arising solely from such
recipient entering into, delivering, performing its obligations under,
enforcing, or receiving payments under, this Agreement or any other Loan
Document), (b) any taxes imposed pursuant to FATCA and (c) in the case of any
person (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States withholding tax or a withholding tax imposed
by a jurisdiction referred to in clause (a) that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending officeLending Office) or is attributable to such
Lender’s failure to comply with Section 2.17(f) or (g), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending officeLending Office or assignment, to receive
additional amounts pursuant to Section 2.17(a) (which, for the avoidance of
doubt, shall be applied on a Lender-by-Lender basis).
“Existing Credit Agreements” means (i) the Credit Agreement, dated as of March
31, 2008, among Gritel Holding Co., Inc., as holdings, Telephonics Corporation,
as borrower, the lenders party thereto from time to time, and JPMCB, as
administrative agent, (ii) the Credit Agreement, dated as of September 30, 2010
(the “2010 Credit Agreement”), among Clopay Ames True Temper LLC, as holdings,
Clopay Ames True Temper Holding Corp., as borrower, certain subsidiaries of
Clopay Ames True Temper Holding Corp., as guarantors, the lenders party thereto







--------------------------------------------------------------------------------





from time to time, and JPMCB, as administrative agent and (iii) the Credit
Agreement, dated as of September 30, 2010, among Clopay Ames True Temper LLC, as
holdings, Clopay Ames True Temper Holding Corp., as borrower, certain
subsidiaries of Clopay Ames True Temper Holding Corp., as guarantors, the
lenders party thereto from time to time, and Goldman Sachs Lending Partners LLC,
as administrative agent.
“Existing Letters of Credit” has the meaning set forth in Section 2.04(a).
“Existing Lenders” means the “Lenders” (as defined in the Previous Credit
Agreement) immediately prior to giving effect to the Third Restatement Effective
Date.
“Existing Loans” means the “Loans” (as defined in the Previous Credit Agreement)
outstanding immediately prior to giving effect to the Third Restatement
Effective Date.
“Existing Mortgages” means those mortgages, deeds of trust or other agreements
delivered in connection with the 2010 Credit Agreement.
“Extended Commitment” has the meaning set forth in Section 2.21(a).
“Extended Loans” has the meaning set forth in Section 2.21(a).
“Extension” has the meaning set forth in Section 2.21(a).
“Extension Offer” has the meaning set forth in Section 2.21(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively
comparable, but only if the requirements in such amended or successor version
for avoiding the withholding are not materially more onerous than the
requirements in the current version), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, and any law, regulation, rule or practice implementing
an intergovernmental agreement entered into in connection with the
implementation of any such section of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwardsupward, if necessary, to the nexta whole multiple of 1/100 of 1%) of the
quotations forcharged to Bank of America on such day foron such transactions
receivedas reasonably determined by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“FIN 48” has the meaning set forth in Section 4.09.
“Final Commitment Termination Date” means, as at any date, the latest to occur
of (a) the Commitment Termination Date and (b) the termination date in respect
of any outstanding Extended Commitments.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.







--------------------------------------------------------------------------------





“Fifth Amendment” means the Fifth Amendment to Third Amended and Restated Credit
Agreement, dated as of February 22, 2019, among the Borrower, the Lenders party
thereto and the Administrative Agent.
“Fifth Amendment Arranger” means Merrill Lynch, Pierce, Fenner & Smith,
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as the Sole Lead Arranger and Sole Bookrunner in
respect of the arrangement of the Fifth Amendment.
“Fifth Amendment Effective Date” has the meaning assigned to such term in the
Fifth Amendment.
“First Amendment” means the First Amendment to Third Amended and Restated Credit
Agreement, dated as of June 2, 2017, among the Borrower, the Lenders party
thereto and the Administrative Agent.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
“First Restated Credit Agreement” has the meaning set forth in the recitals
hereto.
“First Restatement Effective Date” means the date on which the conditions
specified in Sections 5.02 and 5.03 of the First Restated Credit Agreement were
satisfied (or waived in accordance with Section 10.02 of the First Restated
Credit Agreement).
“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
(1)    Consolidated Interest Expense of such Person for such period; and
(2)    all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of preferred stock of such Person
during such period.
“Foreign Currency” means at any time any Currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as determined by the Administrative
Agent.
“Foreign Plan” means each employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that would, if such plan
were subject to US law, be subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, but that is not subject to US
law and is maintained or contributed to by any Group Member or any ERISA
Affiliate.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable lawApplicable Law
or by the terms of such Foreign Plan; (b) the failure to register or loss of
good standing with applicable regulatory authorities of any Foreign Plan
required to be registered; or (c) the failure of any Foreign Plan to comply with
any material provisions of applicable lawApplicable Law and regulations or with
the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fourth Amendment” means the Fourth Amendment to the Third Amended and Restated
Credit Agreement, dated as of May 31, 2018, among the Borrower, the Lenders
party thereto and the Administrative Agent.







--------------------------------------------------------------------------------





“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Obligations other than LC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Disposition Basket Amount” means an amount equal to 20.0% of the
consolidated assets of the Borrower and its Subsidiaries, calculated as of the
end of the immediately preceding fiscal quarter (for which financial statements
have been delivered prior to the first day of such quarter) of the Borrower.
“Global Intercompany Note” means a promissory note, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing Indebtedness
owed among the Loan Parties and their Subsidiaries, as amended, restated or
replaced from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Group Members” means the collective reference to the Borrower and its
Subsidiaries.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of March 18, 2011, made by the Loan Parties in favor of
Administrative Agent, as amended and modified by the Amendment to Guarantee and
Collateral Agreement, dated as of March 28, 2013, as further amended and
modified by the Second Amendment to Guarantee and Collateral Agreement, dated as
of June 2, 2017, and as the same shall be further amended, restated, amended and
restated, modified and supplemented and in effect from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to, or that could rise to
liability under, any Environmental Law.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of any Loan Party if the Net Book Value of such Subsidiary does not exceed 5% of
the Net Book Value of the Group Members as a whole; provided that, as of any
date of determination, the aggregate Net Book Value of all Immaterial
Subsidiaries may not







--------------------------------------------------------------------------------





exceed 15% of the Net Book Value of the Group Members as a whole (and the
Borrower will designate in writing to the Administrative Agent from time to time
the Subsidiaries which will cease to be treated as “Immaterial Subsidiaries” in
order to comply with this definition).
“Impacted Currency” has the meaning set forth in the definition of “Eurocurrency
Base Rate.”
“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Base Rate.”
“Increasing Lender” has the meaning set forth in Section 2.09(c).
“Incremental Asset Sales” has the meaning set forth in Section 7.04(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed with respect
to any payment made by or on account of any obligation of any Loan Party under
any Loan Document.
“Indemnitee” has the meaning set forth in Section 10.03(b).
“Information” has the meaning set forth it Section 10.13.
“Insolvent” with respect to any Multiemployer Plan, means insolvent within the
meaning of Section 4245 of ERISA.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.notice of (a) a conversion of Loans
from one Type to the other or (b) a continuation of Eurocurrency Loans, which
shall be substantially in the form of Exhibit G or such other form as may be
approved by the Administrative Agent, including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, appropriately completed and signed by a Responsible
Officer of the Borrower.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period; provided that the Fifth Amendment Effective Date shall constitute an
Interest Payment Date with respect to accrued and unpaid interest up to, but
excluding, the Fifth Amendment Effective Date for the Loans.







--------------------------------------------------------------------------------





“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all Lenders, twelve months) thereafter or, with respect to
such portion of any Eurocurrency Loan or Borrowing denominated in a Foreign
Currency that is scheduled to be repaid on the Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Commitment Termination Date, as specified in the
applicable Borrowing Request or Interest Election Request; provided that, (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period (other than an Interest Period pertaining to a Eurocurrency
Borrowing denominated in a Foreign Currency that ends on the Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.
“Interpolated Rate” means, at any time and with respect to any Impacted
Currency, the rate per annum (rounded to the same number of decimal places as
the Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Screen Rate (for the longest period for which such Screen Rate is available in
the Impacted Currency) that is shorter than the Impacted Interest Period and (b)
the applicable Screen Rate (for the shortest period for which such Screen Rate
is available for the Impacted Currency) that is longer than the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day.
When determining the rate for a period which is less than the shortest period
for which the applicable Screen Rate is available, such Screen Rate for purposes
of clause (a) above shall be deemed to be the overnight rate for the Impacted
Currency determined by the Administrative Agent from such service as the
Administrative Agent may select in its reasonable discretion.
“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables in the ordinary
course of business), and (without duplication) any amount committed to be
advanced, loaned, or extended by such Person to any other Person, or any amount
the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Lender and the Borrower (or any Subsidiary) or in favor of
such Issuing Lender and relating to such Letter of Credit.
“Issuing Lender” means JPMCB, Wells Fargo Bank, National AssociationBank of
America and any other Lender selected by the Borrower and approved by the
Administrative Agent in its reasonable discretion that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as the issuer of any Letter of Credit
hereunder, and any successors in such capacity as provided in Section 2.04(j).
Each reference herein to “the Issuing Lender” shall be deemed to be a reference
to the relevant Issuing Lender.







--------------------------------------------------------------------------------





“JPMCB” means JPMorgan Chase Bank, N.A.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law.
“LC Commitment” means, as to any Issuing Lender, the amount agreed from time to
time by such Issuing Lender and the Borrower (and notified to the Administrative
Agent) as the maximum amount of Letters of Credit that such Issuing Lender is
willing to issue at any time for the account of the Borrower hereunder, with the
amount of Letters of Credit issued by any Issuing Lender at any time deemed to
be equal to the amount of L/CLC Obligations at such time attributable to Letters
of Credit issued by such Issuing Lender. As of the Third RestatementFifth
Amendment Effective Date, the LC Commitment of JPMCB is $30,000,000 and the LC
Commitment of Wells Fargo Bank, National Association is $25,000,000.Bank of
America is $50,000,000.
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, with respect to each Lender at any time, such Lender’s
Applicable Percentage of the Aggregate LC Exposure at such time.
“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit or Dollar Equivalent thereof in the case of Letters of Credit issued in
any Foreign Currency and (b) the aggregate amount of LC Disbursements, or the
Dollar Equivalent thereof in case of Letters of Credit issued in any Foreign
Currency, that have not then been reimbursed pursuant to Section 2.04(f).
“Lenders” has the meaning set forth in the preamble hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent , which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby or trade letter of credit issued pursuant
to this Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effectApplication” means an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the applicable Issuing Lender.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, euro,
English Pounds Sterling, Swiss Francs and Yen, in each case as long as there is
a published LIBOR rate with respect thereto.
“LIBOR Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Base Rate.”means the LIBOR quote on the applicable screen page the
Administrative Agent designates in its reasonable discretion to determine







--------------------------------------------------------------------------------





LIBOR (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent in its reasonable discretion from
time to time).
“LIBOR Successor Rate” has the meaning set forth in Section 2.14(c).
“LIBOR Successor Rate Conforming Changes” has the meaning set forth in Section
2.14(c).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the Letter of CreditIssuer
Documents and, the Security Documents, the Agency Resignation, Appointment and
Assumption Agreement, the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment and the Fifth Amendment.
“Loan Party” means the Borrower and any Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operation or condition (financial or otherwise) of the Group
Members, taken as a whole, (b) validity or enforceability of the material
provisions of any of the Loan Documents or (c) the material rights or remedies
of the Administrative Agent and the Lenders hereunder or under any of the other
Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more Group Members in an aggregate principal amount exceeding $40,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Swap Agreement were terminated at such
time.
“Minimum Extension Condition” has the meaning set forth in Section 2.21(b).
“Minimum Liquidity” means, as of any date of determination, the sum of (a) the
aggregate unused amount of the Commitments as of such date and (b) unrestricted
cash of the Loan Parties as of such date.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgaged Properties” has the meaning assigned to such term in the Original
Credit Agreement. As of the Fifth Amendment Effective Date, there are no
Mortgaged Properties.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on owned real property of a Loan Party, in







--------------------------------------------------------------------------------





a form substantially similar to the Existing Mortgages, including any amendment,
modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Book Value” means, with respect to any Subsidiary, the net book value of
the total assets of such Subsidiary determined in accordance with GAAP but
excluding intangible assets and book value attributable to (i) an Investment in
another Subsidiary to the extent the assets of such other Subsidiary are
otherwise included in the calculation of aggregate Net Book Value, (ii) deferred
taxes, (iii) deferred financing costs, (iv) intercompany Indebtedness and (vi)
assets that are no longer used or useful in the business of such Subsidiary (as
determined by the Borrower in good faith).
“Net Cash Proceeds” means with respect to any asset sale, lease or other
disposition permitted by Section 7.04(e) (for the purposes of this definition,
an “Asset Sale”), an amount equal to: (i) cash (which term, for the purposes of
this definition, shall include Permitted Investments) payments (including any
cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by
Borrower or any of its Subsidiaries from such Asset Sale, minus (ii) any bona
fide costs, fees and expenses incurred in connection with such Asset Sale,
including (a) income or gains taxes payable (or reasonably and good faith
estimated to be payable) by the seller as a result of any gain recognized in
connection with such Asset Sale, (b) attorneys’ fees, accounting fees,
investment banking fees and consulting fees incurred in connection with such
Asset Sale, (c) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (d) a
reasonable escrow or reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Borrower or
any of its Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Cash
Proceeds; and provided, further, that if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt of such proceeds setting forth the Borrower’s intent to reinvest such
proceeds in productive assets of a kind used or usable in the business of the
Borrower and its Subsidiaries within 365 days of receipt of such proceeds, and
(y) no Default or Event of Default shall have occurred and shall be continuing
at the time of delivery of such certificate or at the proposed time of the
application of such proceeds, such Net Cash Proceeds shall not constitute “Net
Cash Proceeds” except to the extent not so used at the end of such 365 day
period.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined on a consolidated basis in accordance with GAAP.
“Non-LIBOR Quoted Currency” means any Currency other than a LIBOR Quoted
Currency.
“Non-U.S. Lender” has the meaning set forth in Section 2.17(f).
“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“OECD” means the Organization for Economic Cooperation and Development.
“Original Credit Agreement” has the meaning set forth in the recitals hereto.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or levies arising from any
payment made under any Loan Document or from the







--------------------------------------------------------------------------------





execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, including any interest, additions to tax or penalties applicable
thereto.
“Participant” has the meaning set forth in Section 10.04(c).
“Participant Register” has the meaning set forth in Section 10.04(c)(i).
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“Payment Percentage” has the meaning set forth in Section 2.11(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the acquisition by the Borrower or any Subsidiary
of any Person or of any division or line of business of any Person (whether a
Person, or division or line of business, an “Eligible Business”), either by
merger, consolidation, purchase of stock, or purchase of all or a substantial
part of the assets of such Eligible Business (any such type of transaction is
referred to in this Agreement as an “acquisition” and the principal agreement
relating thereto, whether a stock purchase agreement, an asset purchase
agreement, a merger agreement or otherwise, is referred to in this Agreement as
the “acquisition agreement”); provided that (a) with respect to acquisitions of
Foreign Subsidiaries (other than any Foreign Subsidiary organized under the laws
of a country that is a member of the OECD (i) that Guarantees the Obligations in
a manner reasonably satisfactory to the Administrative Agent and (ii) in respect
of which at least 66% of the Capital Stock of such Foreign Subsidiary is pledged
as Collateral) and/or assets located outside of the United States of America or
Subsidiaries which do not become Subsidiary Guarantors, the aggregate
consideration paid in connection therewith shall not exceed $150,000,000 in any
fiscal year, (b) in the case of any acquisition by any of the Borrower’s
wholly-owned Subsidiaries, such Subsidiary remains a wholly-owned Subsidiary of
the Borrower, (c) the Borrower or such Subsidiary, as applicable, shall have
complied with all of the requirements of Section 6.11 with respect thereto, (d)
after giving effect to such acquisition on a pro forma basis, the Borrower shall
be in compliance, on a pro forma basis, with Section 7.11 as of the end of the
most recent fiscal quarter for which financial statements have been delivered,
(e) no Default shall have occurred and be continuing immediately before and
after giving effect to such Permitted Acquisition or result from the
consummation thereof and (f) each of the following conditions shall have been
satisfied (and the Borrower shall have delivered to the Administrative Agent a
certificate to the effect that the conditions under paragraph (a) to (e) above
and this paragraph (f) have been satisfied):
(i)    such transaction shall not be a “hostile” acquisition or other “hostile”
transaction (i.e., such transaction shall not be opposed by the board of
directors (or similar governing body) of the Eligible Business), provided that
(i) in the event the Borrower or such Subsidiary, as applicable, proposes to
initiate such transaction as hostile transaction with the intent to subsequently
obtain the approval of the board of directors of the Eligible Business, the
Borrower or such Subsidiary, as applicable, may notify the Administrative Agent
and each Lender in writing in advance of the initiation of such proposed
transaction together with any information concerning such transaction as the
Administrative Agent or any Lender may request, and (ii) the Administrative
Agent and each Lender shall have approved such transaction in writing prior to
the initiation of such transaction, with the approval of each Lender not to be
unreasonably withheld, the Borrower or the Subsidiary, as applicable, may
proceed with such transaction as long as the transaction ultimately is approved
by the board of directors (or similar governing body) of the Eligible Business
(and a majority of which were members of such board of directors (or similar
governing body) at the time such transaction was initiated) and is otherwise in
accordance with the terms of this Agreement; and







--------------------------------------------------------------------------------





(ii)    such acquisition (1) if such acquisition is a stock acquisition, shall
be of greater than 50% of the issued and outstanding Capital Stock of such
Eligible Business, whether by purchase or as a result of merger or consolidation
(provided that the Borrower or such Subsidiary, as applicable, shall be the
surviving corporation in any such merger or consolidation), and in any event
shall consist of shares of Capital Stock with sufficient voting rights which
entitles the Borrower or such Subsidiary, as applicable, to elect a majority of
the directors of such Eligible Business and to control the outcome of any
shareholder votes with respect to the shareholders of such Eligible Business and
(2) if such acquisition is an asset acquisition, shall be of all or a
substantial part of an Eligible Business.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Services or from Moody’s
Investors Services, Inc.;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(e)    up to $50,000,000 in other investments by the Borrower in connection with
its cash management activities pursuant to an investment policy approved by (i)
a Financial Officer of the Borrower or (ii) the Board of Directors of the
Borrower (or committee thereof), if required by the constitutive documents of
the Borrower (it being understood that the investment shall be with a Managed
Account). For purposes of this definition, the term “Managed Account” means an
investment account that is owned by an investor and managed by a professional
money manager.
“Permitted Liens” means:
(a)    Liens imposed by law for taxes, assessments and governmental charges or
claims that are not yet due or are being contested in compliance with Section
6.04;
(b)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law (other than any such obligation
imposed pursuant to Section 430(k) of the Code or 303(k) of ERISA), arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04;
(c)    pledges, deposits and statutory trusts made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;







--------------------------------------------------------------------------------





(d)    deposits and other Liens to secure industrial revenue bonds, the
performance of bids, trade contracts (other than for borrowed money), government
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case, in the ordinary
course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VIII;
(f)    easements, restrictions (including zoning restrictions), rights-of-way,
licenses, covenants and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Group
Members, taken as a whole;
(g)    any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any financing statement filed in connection with
any such lease;
(h)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien by operation of law on
the related inventory and proceeds thereof;
(i)    Liens held by third parties on consigned goods incurred in the ordinary
course of business;
(j)    bankers’ liens and rights to setoff with respect to deposit accounts and
Liens encumbering margin deposits or brokerage accounts, in each case, incurred
in the ordinary course of business;
(k)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with the providers of such insurance or
their Affiliates in respect thereof;
(l)    other Liens or matters approved by the Administrative Agent in any policy
of title insurance issued in connection with any Mortgage; and
(m)    Liens on any assets that are the subject of an agreement for a
disposition thereof expressly permitted under Section 7.04 that arise due to the
existence of such agreement.
“Permitted Subordinated Debt” means unsecured Indebtedness of the Borrower for
borrowed money which (a) matures no earlier than, and does not require any
scheduled principal payments prior to, the date which is six months after the
Final Commitment Termination Date, (b) is not subject to any mandatory
prepayment, redemption, repurchase, sinking fund or other similar obligation
prior to the date which is six months after the Final Commitment Termination
Date, in each case that could require any payment on account of principal in
respect thereof prior to the date which is six months after the Final Commitment
Termination Date, (c) is not guaranteed by any Group Member which is not a
Subsidiary Guarantor, (d) is subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent, (e) has terms
and conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable or more
restrictive to the Borrower than the terms and conditions customary at the time
for high-yield subordinated debt securities issued in a public offering (except
to the extent otherwise approved by the Administrative Agent) and (f) has terms
and conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable or more
restrictive to the Borrower than the terms and conditions contained in this
Agreement;







--------------------------------------------------------------------------------





provided that prior to and immediately after giving effect to such transaction,
no Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 6.01.
“Previous Credit Agreement” has the meaning set forth in the recitals hereto.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualifying Loans” has the meaning set forth in Section 2.11(a).
“Quarterly Dates” means the last Business Day of September, December, March and
June in each year, the first of which shall be the first such day after the date
hereof.
“Quotation Day” means, (a) with respect to any Eurocurrency Borrowing
denominated in English Pounds Sterling for any Interest Period, the first day of
such Interest Period, (b) with respect to any Eurocurrency Borrowing denominated
in euro for any Interest Period, two TARGET Days prior to the commencement of
such Interest Period and (c) with respect to any Eurocurrency Borrowing
denominated in any Currency other than English Pounds Sterling or euro for any
Interest Period, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Base Rate for such currency is to be determined, in which
case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).
“Range” has the meaning set forth in Section 2.11(a).
“Register” has the meaning set forth in Section 10.04.
“Regulation S-X” means Regulation S-X of the General Rules and Regulations
promulgated by the SEC.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 2.04(f) for amounts drawn under Letters of
Credit.







--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respectivepartners, directors, officers, employees, agents,
trustees, administrators, managers and advisors of such Person and of such
Person’s Affiliates.
“Replaced Facility” has the meaning set forth in Section 10.02.
“Replacement Facility” has the meaning set forth in Section 10.02.
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code), other than
those events as to which the 30-day notice period referred to in Section 4043(c)
of ERISA has been waived.
“Responsible Officer” means the chief executive officer, president,
vice-president, chief financial officer, treasurer, assistant treasurer,
secretary or controller of a Loan Party, and, solely for purposes of notices
given to Article II, any other officer or employee of the applicable Loan Party
so designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Available Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposures and the Aggregate Available Commitments at such time.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law (including Environmental Law), treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of any Group Member, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of Capital Stock of any Group Member or any option, warrant or
other right to acquire any such shares of Capital Stock of any Group Member.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of Loans held by such Lender then
outstanding and (b) such Lender’s LC Exposure at such time.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Third Restatement
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person “owned” or “controlled” (in each case
within the meaning of the applicable governmental Requirement of Law governing
such Sanctions) by any such Person or Persons described in the foregoing clauses
(a) or (b).







--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means the EURIBOR Screen Rate and the LIBOR Screen Rate,
collectively and individually, as the context may require.S&P” means Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.
“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
“Second Amendment” means the Second Amendment to Third Amended and Restated
Credit Agreement, dated as of September 25, 2017, among the Borrower, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
“Second Restatement Effective Date” means the date on which the conditions
specified in Sections 5.02 and 5.03 of the Previous Credit Agreement were
satisfied (or waived in accordance with Section 10.02 of the Previous Credit
Agreement).
“Secured Party” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Security Documents” means, collectively, the Guarantee and Collateral
Agreement, other security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of any Person to secure the obligations
and liabilities of any Loan Party under any Loan Document and all Uniform
Commercial Code financing statements required by the terms of any such agreement
to be filed with respect to the security interests created pursuant thereto.
“Senior Notes” means the 5.25% Senior Notes of the Borrower issued on February
27, 2014 pursuant to the Senior Notes Indenture (as the same may be refinanced,
renewed or replaced from time to time pursuant to the Senior Notes Indenture).
“Senior Notes Indenture” means the Indenture, dated as of February 27, 2014,
entered into by the Borrower in connection with the issuance of the Senior
Notes, together with all instruments and other agreements entered into by the
Borrower in connection therewith.
“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Third
Restatement Effective Date or with respect to any transaction contemplated to be
undertaken after the Third Restatement Effective Date, (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts and liabilities (including contingent
liabilities) beyond its ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise), and (d) such Person is “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
applicable lawsApplicable Laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under GAAP).







--------------------------------------------------------------------------------





“Specified Cash Management Agreement”: has the meaning assigned to such term in
the Guarantee and Collateral Agreement.
“Specified Swap Agreement”: has the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Specified Time” means 11:00 a.m., London time.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.Spot Rate” for a Currency means the rate reasonably
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
Currency with another Currency through its principal foreign exchange trading
office at approximately the Specified Time on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution reasonably designated
by the Administrative Agent if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.
“Step-up Period” has the meaning assigned to such term in Section 7.11(a).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary or Immaterial Subsidiary. For the avoidance of
doubt, as of the Third RestatementFifth Amendment Effective Date, the Subsidiary
Guarantors shall be (a) Telephonics Corporation, (b) Clopay Building Products
Company, Inc., (c) Clopay Plastics Products Company, Inc.Cornell Real Estate
Holdings, LLC, (d) The Ames Companies, Inc., (e) Clopay Ames True Temper Holding
Corp. and (f) ATT Southern, Inc LLC, (g) Closetmaid LLC, and (h) CornellCookson,
LLC.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by







--------------------------------------------------------------------------------





current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries shall be a Swap Agreement.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Third Amendment” means the Third Amendment to Third Amended and Restated Credit
Agreement, dated as of February 9, 2018, among the Borrower, the Lenders party
thereto and the Administrative Agent.
“Third Restatement Effective Date” means the date on which the conditions
specified in Sections 5.02 and 5.03 are satisfied (or waived in accordance with
Section 10.02).March 22, 2016.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.
“United States” and “U.S.” mean the United States of America.
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f).
“Yen” means the lawful currency of Japan.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property”







--------------------------------------------------------------------------------





shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
SECTION 1.03    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
SECTION 1.04    SECTION 1.03 Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VII, the Borrower will not change the last day of its fiscal year from
September 30, or the last days of the first three fiscal quarters in each of its
fiscal years from December 31, March 31 and June 30, respectively.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein. Without limiting the foregoing, for purposes of
determining compliance with any provision of this Agreement and any related
definitions, the determination of whether a lease is to be treated as an
operating lease or capital lease shall be made without giving effect to any
change in GAAP that becomes effective on or after the Third Restatement
Effective Date that would require operating leases to be treated similarly to
capital leases.
SECTION 1.05    SECTION 1.04 Currencies; Currency Equivalents; Euro. At any
time, any reference in the definition of the term “Agreed Foreign Currency” or
in any other provision of this Agreement to the Currency of any particular
nation means the lawful currency of such nation at such time whether or not the
name of such Currency is the same as it was on the date hereofThird Restatement
Effective Date. Except as provided in Section 2.11(b) and the last sentence of
Section 2.18(a), for purposes of determining (i) as of the date of the making of
any Loan or the issuance, amendment, renewal or extension of any Letter of
Credit, (x) whether the amount of any Borrowing, together with all other
Borrowings then outstanding or to be borrowed at the same time as such Borrowing
would exceed the Aggregate Commitment, (y) whether the Aggregate LC Exposure in
respect of any Letter of Credit to be issued, amended, renewed or extended,
together with the Aggregate LC Exposure of all other Letters of Credit then
outstanding would exceed the Aggregate Letter of Credit CommitmentSublimit
Amount or (z) whether, after giving effect to the making of such Loan or the
issuance, amendment, renewal or extension of such







--------------------------------------------------------------------------------





Letter of Credit, as applicable, the Aggregate Revolving Credit Exposure would
exceed the Aggregate Commitment, (ii) the Aggregate Available Commitments, (iii)
the outstanding aggregate principal amount of Borrowings, (iv) the Aggregate LC
Exposure, (v) the Aggregate Revolving Credit Exposure and (vi) any other amount
requiring conversion of an amount denominated in a Foreign Currency into an
amount denominated in Dollars, (x) the outstanding principal amount of any
Borrowing that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Interest Period”) and (y) the
Aggregate LC Exposure with respect to any Letter of Credit denominated in any
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount of
such Foreign Currency of the Aggregate LC Exposure with respect to such Letter
of Credit determined initially as of the date of issuance thereof, and
thereafter on each Quarterly Date. Wherever in this Agreement in connection with
a Borrowing or Loan an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing or Loan is denominated in a Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Foreign Currency).
Each obligation hereunder of any party hereto that is denominated in a Currency
of a country that is not a Participating Member State on the date hereofThird
Restatement Effective Date shall, effective from the date on which such country
becomes a Participating Member State, be redenominated in euro in accordance
with the legislation of the European Union applicable to the European Monetary
Union; provided that, if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in euro or such Currency, such party shall be entitled to pay or repay
such amount either in euro or in such Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Borrower to the
Lenders and of the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the euro in any country that becomes a Participating Member State after the
date hereof.Third Restatement Effective Date.
SECTION 1.06    Additional Agreed Foreign Currencies.
(a)
The Borrower may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a Currency other than those specifically
listed in the definition of “Agreed Foreign Currency;” provided that such
requested Currency is a lawful Currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the Issuing Lenders.

(b)
Any such request shall be made to the Administrative Agent not later than 11:00
a.m., New York City time, 10 Business Days prior to the date of the desired
Borrowing or Letter of Credit issuances (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the Issuing Lenders, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the Issuing Lenders thereof. Each Lender (in the
case of any such request pertaining to








--------------------------------------------------------------------------------





Eurocurrency Loans) or each Issuing Lender (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., New York City time, 5 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
Currency.
(c)
Any failure by a Lender or an Issuing Lender, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such Issuing Lender, as the case may
be, to permit Eurocurrency Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such Currency shall thereupon be deemed
for all purposes to be an Agreed Foreign Currency hereunder for purposes of any
Borrowings of Eurocurrency Loans; and if the Administrative Agent and the
Issuing Lenders consent to the issuance of Letters of Credit in such requested
Currency, the Administrative Agent shall so notify the Borrower and such
Currency shall thereupon be deemed for all purposes to be an Agreed Foreign
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional Currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.

SECTION 1.07    Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.


ARTICLE II    
THE CREDITS
SECTION 2.01    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in Dollars or in any Agreed Foreign
Currency to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the Aggregate Revolving
Credit Exposure exceeding the Aggregate Commitment or (c) the aggregate amount
of Revolving Credit Exposures denominated in Foreign Currencies exceeding the
Aggregate Foreign Currency Sublimit Dollar Amount. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.
SECTION 2.02    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Currency and Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Type of Loans. Subject to Section 2.14, each Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans denominated in a
single Currency as the Borrower may request in accordance herewith. Each ABR
Loan shall be denominated in Dollars. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.







--------------------------------------------------------------------------------





(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000. Each ABR Borrowing shall be in an aggregate amount equal to $500,000
or a larger multiple of $100,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the Aggregate Available Commitments, that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Currency and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to select any Interest Period
with respect to any Borrowing that would end after the Commitment Termination
Date (or, with respect to any Borrowing of Extended Loans, the termination date
with respect thereto).
SECTION 2.03    Requests for Borrowings.
(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall
irrevocably notify the Administrative Agent of such request bywhich notice may
be given by (A) telephone (or, in the case of Eurocurrency Borrowings
denominated in Foreign Currencies, in writing)or (B) a Borrowing Request;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Borrowing Request. Each such Borrowing Request
must be received by the Administrative Agent no later than (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 12:00 noon, New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in English Pounds
Sterling or euro, not later than 12:00 noon, London time, four Business Days
before the date of the proposed Borrowing, (iii) in the case of a Eurocurrency
Borrowing denominated in any Agreed Foreign Currency other than English Pounds
Sterling or euro, not later than 12:00 noon, London time, five Business Days
before the date of the proposed Borrowing, or (iv) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and, in the
case of requests by telephone, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount and Currency of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.







--------------------------------------------------------------------------------





(d)    Failure to Elect. If no election as to the Currency of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing unless an Agreed Foreign Currency has been
specified, in which case the requested Borrowing shall be a Eurocurrency
Borrowing denominated in such Agreed Foreign Currency. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, (i) if the
Currency specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be made instead as an ABR Borrowing,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
SECTION 2.04    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request
that any Issuing Lender issue, at any time and from time to time during the
Availability Period, Letters of Credit denominated in Dollars or any Agreed
Foreign Currency for its own account in such form as is acceptable to such
Issuing Lender in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments. The Letters of Credit
issued or continued for the account of the Borrower under the Existing Credit
Agreements and outstanding on the Effective Date were deemed Letters of Credit
for all purposes of the Original Credit Agreement and the other Loan Documents
pursuant to the terms of the Original Credit Agreement. The Letters of Credit
issued or continued for the account of the Borrower under the Original Credit
Agreement and outstanding on the Restatement Effective Date were deemed Letters
of Credit for all purposes of the First Restated Credit Agreement and the other
Loan Documents pursuant to the terms of the First Restated Credit Agreement. The
Letters of Credit issued or continued for the account of the Borrower under the
First Restated Credit Agreement and outstanding on the Second Restatement
Effective Date were deemed Letters of Credit for all purposes of the Previous
Credit Agreement and the other Loan Documents pursuant to the terms of the
Previous Credit Agreement. The Letters of Credit issued or continued for the
account of the Borrower under the Previous Credit Agreement and outstanding on
the Third Restatement Effective Date (the “Existing Letters of Credit”) shall be
Letters of Credit for all purposes of this Agreement and the other Loan
Documents. The Borrower, the Administrative Agent and the Lenders hereby agree
that, from and after the Third Restatement Effective Date, the terms of this
Agreement shall apply to the Existing Letters of Credit, superseding any other
agreement theretofore applicable to them to the extent inconsistent with the
terms hereof. Notwithstanding anything to the contrary in any reimbursement
agreement applicable to the Existing Letters of Credit, the fees payable in
connection with each Existing Letter of Credit to be shared with the Lenders
shall accrue from the Third Restatement Effective Date at the rate provided in
Section 2.12(b) hereof.
(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Lender) to the applicable Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount and
Currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by any Issuing Lender, the
Borrower also shall submit a letter of credit applicationLetter of Credit
Application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit. Any Letter of Credit may provide for renewal
thereof for additional periods of up to 12 months or such longer period of time
as may be agreed by the applicable Issuing Lender (which in no event shall
extend beyond the date specified in paragraph (d) of this Section, except as
otherwise provided therein). In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit applicationLetter of Credit Application or other agreement
submitted by the Borrower to, or







--------------------------------------------------------------------------------





entered into by the Borrower with, any Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the Aggregate LC Exposure shall not exceed the Aggregate Letter of Credit
Sublimit Amount, (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Aggregate Commitment, (iii) the Revolving Credit Exposure of each Lender
shall not exceed such Lender’s Commitment, (iv) the aggregate amount of
Revolving Credit Exposures denominated in Foreign Currencies shall not exceed
the Aggregate Foreign Currency Sublimit Dollar Amount and (v) the LC Obligations
attributable to all Letters of Credit issued by any Issuing Lender shall not
exceed such Issuing Lender’s LC Commitment then in effect.
(i)    No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Third Restatement
Effective Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Third Restatement Effective Date
and which such Issuing Lender in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally;
(C)    except as otherwise consented to by the Administrative Agent and such
Issuing Lender, such consent not to be unreasonably withheld, the Letter of
Credit is in an initial stated amount less than $15,000; or
(D)    any Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of cash collateral,
reasonably satisfactory to such Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.20(c)(i)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.
(ii)    No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year (or a later date if
agreed to by the applicable Issuing Lender in its sole discretion) after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, the date that is







--------------------------------------------------------------------------------





one year (or a later date if agreed to by the applicable Issuing Lender in its
sole discretion) after such renewal or extension) and (ii) the date that is 10
Business Days prior to the Commitment Termination Date, unless (x) the
termination date in respect of any tranche of Commitments is later than the
Commitment Termination Date and the Borrower agrees to comply with the
requirements of Section 2.04(l) (in which case, subject to clause (y), such
Letter of Credit shall terminate no later than the date that is 10 Business Days
prior to such later termination date) or (y) the Borrower agrees to either (I)
provide cash collateral with respect to such Letters of Credit on such date in
accordance with Section 2.04(k) or (II) enter into backstop arrangements
reasonably acceptable to the applicable Issuing Lender.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of each Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Lender promptly upon the request of such
Issuing Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made in the Currency of such LC Disbursement and without
any offset, abatement, withholding or reduction whatsoever. Such payment
obligation shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against such Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or the failure to satisfy any of the
other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Each such payment shall be made
in the same manner as provided in Section 2.05 with respect to Loans made by
such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall distribute such payment to the applicable Issuing Lender or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
any Issuing Lender for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement (in the same Currency as such LC
Disbursement) not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives notice of such LC Disbursement, if such notice is
received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such LC
Disbursement is in Dollars and is not less than $500,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be







--------------------------------------------------------------------------------





financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof, the Currency thereof and such Lender’s
Applicable Percentage thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse any Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable lawApplicable Law) suffered by the Borrower that
are caused by such Issuing Lender’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment, when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that:
(i)    each Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    each Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
each Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable lawApplicable
Law, any standard of care inconsistent with the foregoing).
(h)    Disbursement Procedures. Each Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Each Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will







--------------------------------------------------------------------------------





make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Lender and the Lenders with respect to any such LC
Disbursement.
(i)    Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for account of the applicable Issuing Lender, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Lender shall be for
account of such Lender to the extent of such payment.
(j)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of any Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(k)    Cash Collateralization. If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposures representing more than 50% of the Aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall immediately deposit into the Collateral Account (or such other
collateral account as the Administrative Agent shall establish for such purpose)
an amount in cash equal to, the Aggregate LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in paragraph (h) or (i) of
Article VIII. Such deposit shall be held by the Administrative Agent in the
Collateral Account as Collateral in the first instance for the Aggregate LC
Exposure under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Collateral Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
Account (or such other collateral account, as applicable) and in any financial
assets (as defined in the Uniform Commercial Code) or other property held
therein.
(l)    Treatment of Letters of Credit Upon Maturity of Any Tranche of
Commitments. If the termination date in respect of any tranche of Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Commitments in respect of which the termination date shall not
have occurred are then in effect, (x) the outstanding Loans shall be repaid
pursuant to Section 2.10 on such termination date in an amount sufficient to
permit the reallocation of the LC Obligations relating to the outstanding
Letters of Credit contemplated by clause (y) below and (y) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Section 2.04(e)) under (and ratably
participated in by Lenders pursuant to) the Commitments in respect







--------------------------------------------------------------------------------





of such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the Commitments in respect of such non-terminating
tranches at such time (it being understood that the participations therein of
Lenders under the maturing tranche shall be correspondingly released) and (ii)
to the extent not reallocated pursuant to immediately preceding clause (i), but
without limiting the obligations with respect thereto, the Borrower shall either
(I) provide cash collateral with respect to such Letters of Credit on such date
in accordance with Section 2.04(k) or (II) enter into backstop arrangements
reasonably acceptable to each applicable Issuing Lender. If, for any reason,
such cash collateral is not provided, such backstop arrangements are not entered
into and the reallocation does not occur, the Lenders under the maturing tranche
shall continue to be responsible for their participating interests in the
Letters of Credit; provided that, notwithstanding anything to the contrary
contained herein, (A) the continuing participations of the Lenders under the
maturing tranche shall be included in the calculation of the Required Lenders
(with each such Lender’s participation deemed to be its outstanding LC Exposure)
and (B) upon any subsequent repayment of the Loans, the reallocation set forth
in clause (i) shall automatically and concurrently occur to the extent of such
repayment. Except to the extent of reallocations of participations pursuant to
clause (i) of the second preceding sentence, the occurrence of a termination
date with respect to a given tranche of Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Lenders in any
Letter of Credit issued before such termination date. Commencing with the
termination date of any tranche of Commitments, the sublimit for Letters of
Credit under any tranche of Commitments that has not terminated on such date
shall be as agreed with such Lenders; provided that in no event shall such
sublimit be less than the sum of (x) the LC Obligations of the Lenders under
such extended tranche immediately prior to such termination date and, without
duplication, (y) the face amount of the Letters of Credit reallocated to such
tranche of Commitments pursuant to clause (i) of the second preceding sentence
(assuming Loans are repaid in accordance with clause (i)(x) of the second
preceding sentence).
SECTION 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
applicable Issuing Lender. On the Third Restatement Effective Date, all Existing
Loans shall be deemed repaid (other than for purposes of Section 2.16 of the
Previous Credit Agreement) and such portion thereof that were ABR Loans shall be
reborrowed as ABR Loans by the Borrower and such portion thereof that were
Eurocurrency Loans shall be reborrowed as Eurocurrency Loans (it being
understood that for each tranche of Existing Loans that were Eurocurrency Loans,
(x) the initial Interest Period for the relevant reborrowed Eurocurrency Loans
shall equal the remaining length of the Interest Period for such tranche and (y)
the Eurocurrency Rate for the relevant reborrowed Eurocurrency Loans during such
initial Interest Period shall be the Eurocurrency Rate for such tranche
immediately prior to the Third Restatement Effective Date) and Lenders shall
advance funds to the Administrative Agent no later than 12:00 noon, Local Time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders as shall be required to (i) repay in full
the Existing Loans (together with accrued interest thereon) of the Existing
Lenders that are not Lenders hereunder and (ii) repay the Existing Loans of the
Existing Lenders to the extent necessary to cause each Lender’s share of the
outstanding Loans on the Third Restatement Effective Date to be equal to its
Applicable Percentage (after giving effect to the Third Restatement Effective
Date).
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in







--------------------------------------------------------------------------------





reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans, in each case together with any related reasonable
out-of-pocket costs incurred by the Administrative Agent. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.06    Interest Elections.
(a)    Elections by the Borrower. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurocurrency
Borrowing, may elect the Interest Period therefor, all as provided in this
Section; provided that (i) a Borrowing denominated in one Currency may not be
continued as, or converted to, a Borrowing in a different Currency, (ii) no
Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the Aggregate Revolving Credit Exposure would
exceed the Aggregate Commitment, and (iii) a Eurocurrency Borrowing denominated
in a Foreign Currency may not be converted to a Borrowing of a different Type.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans constituting such Borrowing, and the
Loans constituting each such portion shall be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall irrevocably notify the Administrative Agent of such election by
(A) telephone (or, in the case of Borrowings in Foreign Currencies, in
writing)or through (B) an Interest Election Request; provided that any
telephonic notice will be followed immediately by delivery of an Interest
Election Request, in either case, by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and, in the
case of requests by telephone, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and







--------------------------------------------------------------------------------





(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign
Currency, such Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (A) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (B) unless
repaid, each Eurocurrency Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period therefor and (C) no
outstanding Eurocurrency Borrowing denominated in a Foreign Currency may have an
Interest Period of more than one month’s duration.
SECTION 2.07    [Reserved].
SECTION 2.08    [Reserved].
SECTION 2.09    Termination, Reduction and Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated, the Commitments of
the Lenders shall terminate on the Commitment Termination Date; provided that
unless previously terminated, any Extended Commitments of the Lenders shall
terminate on the termination date of such Extended Commitments.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, any tranche of Commitments, provided
that (i) each such reduction pursuant to this Section shall be in an amount that
is $500,000 or a larger multiple of $100,000 and (ii) the Borrower shall not
terminate or reduce any tranche of Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (x) the
Aggregate Revolving Credit Exposure would exceed the Aggregate Commitment, (y)
the Revolving Credit Exposure of any Lender would exceed the Commitment of such
Lender or (z) with respect to any tranche of Commitments, the sum of the
aggregate outstanding principal amount of the outstanding Loans of Lenders in
respect of such tranche of Commitments plus the aggregate amount of LC
Obligations in respect of such tranche of Commitments would exceed the aggregate
amount of the Commitments of such tranche. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce any tranche of
Commitments under this paragraph (b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of such termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of any tranche of Commitments shall be
permanent. Other than in connection with a prepayment of Loans in accordance
with the provisions of Section 2.11(a)(ii), each reduction of any tranche of
Commitments shall be made ratably among the Lenders of such tranche in
accordance with their respective Commitments.







--------------------------------------------------------------------------------





(c)    Increase of Commitment.
(i)    Requests for Commitment Increase. The Borrower may, at any time (but in
no event more than three times), propose that the Aggregate Commitment hereunder
be increased (each such proposed increase being a “Commitment Increase”) by
having an existing Lender agree to increase its then existing Commitment (each,
an “Increasing Lender”) and/or by adding as a new Lender hereunder any Person
identified by the Borrower which shall agree to provide a Commitment hereunder
(each, an “Assuming Lender”), in each case with the consent of the
Administrative Agent and each Issuing Lender (such consent in each case not to
be unreasonably withheld), by notice to the Administrative Agent specifying the
amount of the relevant Commitment Increase, the Lender or Lenders providing for
such Commitment Increase and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Commitment
Termination Date; provided that:
(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;
(B)    the aggregate amount of all such Commitment Increases hereunder shall not
exceed $50,000,000;
(C)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and
(D)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct on and as of the Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).
(ii)    Effectiveness of Commitment Increase. Each Commitment Increase (and the
increase of the Commitment of each Increasing Lender and/or the new Commitment
of each Assuming Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Commitment Increase Date upon receipt by the
Administrative Agent, on or prior to 9:00 a.m., New York time, on such
Commitment Increase Date, of (A) a certificate of a duly authorized officer of
the Borrower stating that the conditions with respect to such Commitment
Increase under this paragraph (c) have been satisfied and (B) an agreement, in
form and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which, effective as of such Commitment Increase Date, the Commitment
of each such Increasing Lender shall be increased or each such Assuming Lender,
as applicable, shall undertake a Commitment, duly executed by such Increasing
Lender or Assuming Lender, as the case may be, and the Borrower and acknowledged
by the Administrative Agent. Upon the Administrative Agent’s receipt of a fully
executed agreement from each Increasing Lender and/or Assuming Lender referred
to in clause (B) above, together with the certificate referred to in clause (A)
above, the Administrative Agent shall record the information contained in each
such agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Commitment Increase Date, the Borrower shall
simultaneously (i) prepay in full the outstanding Loans (if any) held by the
Lenders immediately prior to giving effect to the relevant Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Loans from all Lenders (including, if applicable, any Assuming
Lender) such that, after giving effect thereto, the Loans (in the respective
Currencies) are held ratably by the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment Increase) and (iii) pay to
the Lenders the amounts, if any, payable under Section 2.16.







--------------------------------------------------------------------------------





SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders (i) the outstanding principal
amount of the Loans (other than any Extended Loans) on the Commitment
Termination Date and (ii) the outstanding principal amount of any Extended Loans
on the termination date of such Extended Loans.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection (i) in the case of Eurocurrency Loans, not later than 12:00 noon,
New York City time, three Business Days before the scheduled date of such
repayment and (ii) in the case of ABR Loans, not later than 12:00 noon, New York
City time, on the scheduled date of such repayment. If the Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid or prepaid,
such payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Borrowing shall be applied ratably
to the Loans included in such Borrowing.
(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount and Currency of any sum received by the Administrative
Agent hereunder for account of the Lenders and each Lender’s share thereof.
(e)    Effect of Entries. The entries made in the accounts maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(f)    Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in a principal amount equal to such Lender’s Commitment and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans.
(a)    Optional Prepayments.
(i)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
the requirements of this Section; provided that, if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.16.
Partial prepayments of Loans shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof.







--------------------------------------------------------------------------------





(ii)    Notwithstanding anything to the contrary herein, so long as no Default
has occurred and is continuing or would result therefrom, the Borrower may
prepay outstanding Loans pursuant to this Section 2.11(a) (any such prepayment,
an “Auction Prepayment”) on the following basis (the transactions described in
this Section 2.11(a)(ii), collectively, the “Auction Prepayment Transactions”):
(A)    The Borrower may notify the Administrative Agent and the Lenders (an
“Auction Prepayment Notice”) that the Borrower desires to prepay the Loans with
cash proceeds in an aggregate principal amount specified by the Borrower (which
amount shall be not less than $10,000,000 in the aggregate in each case; each,
an “Auction Prepayment Amount”) at a price (which shall be within a range (the
“Range”) to be specified by the Borrower with respect to each Auction Prepayment
) equal to a percentage of par (the “Payment Percentage”) of the principal
amount of the Loans to be prepaid; provided that (I) the aggregate cash amount
paid out of pocket by the Borrower for all Auction Prepayments shall not exceed
$125,000,000 during the term of this Agreement (excluding any other voluntary or
involuntary prepayments of Loans in accordance with this Agreement, any accrued
interest payable in connection with an Auction Prepayment, or any fees payable
in connection therewith), (II) other than prepayments required pursuant to the
terms of Section 7.04(e), no more than three Auction Prepayment Transactions
(counting transactions closing on or about the same date as one transaction) may
be consummated, (III) no Borrowings shall be made hereunder with the intent to
finance an Auction Prepayment (it being understood that the existence of any
borrowed or outstanding Loans at or about the time of any such repurchase, if
such Loans were not intended to be used to fund any Auction Prepayment, shall
not, in and of itself, mean that such repurchase is being funded with the
proceeds of Loans), (IV) automatically and without the necessity of any notice
or any other action, all principal and accrued and unpaid interest on the Loans
so prepaid shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents and (V) at the time of delivery of any Auction Prepayment
Notice, the Borrower shall furnish to the Administrative Agent and each Lender a
certificate signed by a Responsible Officer stating that no Default or Event of
Default has occurred and is continuing or would result from the proposed Auction
Prepayment.
(B)    In connection with an Auction Prepayment, the Borrower shall allow each
Lender to specify a Payment Percentage (the “Acceptable Payment Percentage”) for
a principal amount (subject to rounding requirements specified by the
Administrative Agent) of Loans at which such Lender is willing to permit such
Auction Prepayment (it being understood that no Lender shall be required to
specify a Payment Percentage or permit such Auction Prepayment with respect to
the Loans held by it). Based on the Acceptable Payment Percentages and principal
amounts of Loans specified by Lenders, the applicable Payment Percentage (the
“Applicable Payment Percentage”) for the Auction Prepayment shall be the lowest
Acceptable Payment Percentage at which the Borrower can complete the Auction
Prepayment for the applicable Auction Prepayment Amount that is within the
applicable Range; provided, that if the offers received from Lenders are
insufficient to allow the Borrower to complete the Auction Prepayment for the
applicable Auction Prepayment Amount, then the Applicable Payment Percentage
shall instead be the highest Acceptable Payment Percentage that is within the
applicable Range. The Borrower shall prepay Loans (or the respective portions
thereof) offered by Lenders at the Acceptable Payment Percentages specified by
each such Lender that are equal to or less than the Applicable Payment
Percentage (“Qualifying Loans”) by remitting an amount to each Lender to be
prepaid equal to the product of the face amount, or par, of the Loan being
prepaid multiplied by the Applicable Payment Percentage; provided that if the
aggregate cash proceeds required to prepay Qualifying Loans (disregarding any
interest payable under Section 2.11(a)(ii)(C) or any fees payable in connection
therewith) would exceed the applicable Auction







--------------------------------------------------------------------------------





Prepayment Amount for such Auction Prepayment, the Borrower shall prepay such
Qualifying Loans at the Applicable Payment Percentage ratably based on the
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent).
(C)    All Loans prepaid by the Borrower pursuant to this Section 2.11(a)(ii)
shall be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment.
(D)    All Loans prepaid by the Borrower pursuant to this Section 2.11(a)(ii)
shall result in a concurrent permanent reduction of the related Commitments at
par in accordance with Section 2.09(b).
(E)    Each Auction Prepayment shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Type and Interest Periods
of accepted Loans, irrevocability of Auction Prepayment Notice and other notices
by the Borrower and Lenders and determination of Applicable Payment Percentage)
established by an auction agent (which may be the Administrative Agent or any
other financial institution or advisor agreed to by the Borrower and the
Administrative Agent (whether or not an affiliate of the Administrative Agent))
in consultation with the Borrower.
(b)    Mandatory Prepayments Due to Currency Fluctuations. On each Quarterly
Date and promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the Dollar Equivalent of the Aggregate Revolving Credit Exposure to the extent
there shall be any Loans or Letters of Credit denominated in any Foreign
Currency at such time. For the purpose of this determination, (1) the
outstanding principal amount of any Loan that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan and (2) the LC Obligations with respect to any
Letter of Credit that is denominated in any Foreign Currency shall be deemed to
be the Dollar Equivalent of the amount of such LC Obligations in the Foreign
Currency of such Letter of Credit, determined in each case as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., London time, on a Business Day, on
such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof. If, on the date of such
determination, the aggregate outstanding principal amount of the Loans
denominated in Foreign Currencies exceeds 105% of the Aggregate Foreign Currency
Sublimit Dollar Amount, the Aggregate LC Exposure exceeds 105% of the Aggregate
Letter of Credit Sublimit Amount or the Aggregate Revolving Credit Exposure
exceeds the Aggregate Commitment, the Borrower shall, if requested by the
Required Lenders (through the Administrative Agent), (i) prepay, without
premium, penalty or any reduction in the Commitments, the Loans in such amounts
as shall be necessary so that after giving effect thereto the aggregate
outstanding principal amount of the Loans does not exceed the Aggregate Foreign
Currency Sublimit Dollar Amount, (ii) cash collateralizeCash Collateralize
Letters of Credit in accordance with Section 2.04(k) in an amount as shall be
necessary so that after giving effect thereto the Aggregate LC Exposure minus
the amount of such cash collateral does not exceed the Aggregate Letter of
Credit Sublimit Amount or (iii) prepay, without premium, penalty or any
reduction in the Commitments, the Loans and/or cash collateralizeCash
Collateralize Letters of Credit in accordance with Section 2.04(k) in an amount
equal to the LC Obligations desired to be cash collateralizedCash Collateralized
such that the Aggregate Revolving Credit Exposure minus the Aggregate LC
Exposure so cash collateralizedCash Collateralized does not exceed the Aggregate
Commitment, as applicable; provided that, if a Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.16. For purposes hereof,
“Currency Valuation Notice” means a notice given by the Required Lenders to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the Dollar Equivalent of
the Aggregate Revolving Credit







--------------------------------------------------------------------------------





Exposure. The Administrative Agent shall not be required to make more than one
valuation determination pursuant to Currency Valuation Notices within any
rolling three month period.
(c)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency, 11:00
a.m., London time), three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and shall be made in the
manner specified in Section 2.10(b).
SECTION 2.12    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Commitment of such
Lender during the period from and including the Third Restatement Effective Date
to but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date (or, with respect to any Extended Commitments, the
termination date in respect thereof). Accrued commitment fees shall be payable
on each Quarterly Date (and, with respect to accrued and unpaid commitment fees
up to but excluding the Fifth Amendment Effective Date, the Fifth Amendment
Effective Date) and on the earlier of the date the Commitments terminate and the
Final Commitment Termination Date, commencing on the first such date to occur
after the date hereofThird Restatement Effective Date. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For purposes of computing commitment fees, the Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Loans and LC
Exposure of such Lender.
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Rate applicable to interest on Eurocurrency Loans
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Third Restatement Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Lenders a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the Aggregate LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Third Restatement Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Obligations (provided that such fronting fee shall in no event be less
than $250 per annum for each Letter of Credit), as well as each Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Third Restatement Effective Date, and,
with respect to accrued and unpaid fronting fees and participation fees up to
but excluding the Fifth Amendment Effective Date, the Fifth Amendment Effective
Date; provided that all such fees shall be payable in respect of any Commitments
on the date on which such







--------------------------------------------------------------------------------





Commitments terminate and any such fees accruing in respect of such Commitments
after the date on which such Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to any Issuing Lender, in the case of fees payable to it) for distribution, in
the case of facility fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.
SECTION 2.13    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Eurocurrency Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Borrowing denominated in
Dollars prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times(including when the Alternate Base Rate is based on the
Primedetermined by reference to the Eurocurrency Rate) or with respect to any
Loans denominated in English Pounds Sterling shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14    Inability to Determine Interest Rate. If prior to the
commencement of the Interest Period for any Eurocurrency Borrowing in any
Currency:







--------------------------------------------------------------------------------





(a)    If in connection with any request for a Eurocurrency Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines in its
reasonable discretion that (A) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such Eurocurrency Loan, or (B) (x) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Loan or in connection with an existing or
proposed ABR Loan and (y) the circumstances described in Section 2.14(c)(i) do
not apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurocurrency Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Loans shall be suspended, (to
the extent of the affected Eurocurrency Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Alternate Base Rate, the utilization of
the Eurocurrency Rate component in determining the Alternate Base Rate shall be
suspended, in each case until the Administrative Agent (or, in the case of a
determination by the Required Lenders described in clause (ii) of Section
2.14(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 2.14(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.
(c)    (i) Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Base Rate or the
Eurocurrency Rate, as applicable, for such Eurocurrency Borrowing in such
Currency for such Interest Period; or, or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the Administrative Agent receives notice from the Required Lenders that
the Eurocurrency Base Rate or the Eurocurrency Rate, as applicable, determined
or to be determined with respect to such Eurocurrency Borrowing in such Currency
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date







--------------------------------------------------------------------------------





after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or


(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
Currency shall be ineffective and, if such Currency is Dollars, such Borrowing
(unless prepaid) shall be continued as, or converted to, an ABR Borrowing, (ii)
if such Currency is Dollars and any Borrowing Request requests a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (iii) if such Currency is a Foreign Currency, any Borrowing
Request that requests a Eurocurrency Borrowing denominated in the such Currency
shall be ineffective, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m., New York City time, on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of the
Administrative Agent in consultation with the Borrower, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).







--------------------------------------------------------------------------------





SECTION 2.15    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurocurrency Rate) or any Issuing Lender;
(ii)    subject any Lender or any Issuing Lender to any Taxes (other than
Indemnified Taxes, Excluded Taxes and Other Taxes) on its Loans, Loan principal,
any Letter of Credit, Commitments, Obligations, deposits, reserves, liabilities,
or any capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan, or any Loan in the case
of clause (iii) above (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or such Issuing Lender of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such Issuing Lender, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law regarding capital requirements or liquidity has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.
(c)    Changes in Law. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted or issued.
(d)    Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(e)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right







--------------------------------------------------------------------------------





to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.11(dc) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.19(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Eurocurrency Rate for such Currency
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the eurocurrency market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.17    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if any such Indemnified Taxes or Other Taxes are required
to be withheld or deducted from any amounts payable to the Administrative Agent
or any Lender or any Issuing Lender, as determined in good faith by the
applicable withholding agent, then (i) the sum payable by such Loan Party shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made and (ii) if such Indemnified Taxes or Other Taxes are required to be
withheld or deducted by a Loan Party, such Loan Party shall make such deductions
and shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable lawApplicable Law.
(b)    Payment of Other Taxes by the Borrowers. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable lawApplicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any







--------------------------------------------------------------------------------





Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability together with a copy of a receipt or other evidence of payments
delivered to the Borrower by a Lender or an Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.[Reserved].
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement, shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
lawApplicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable lawApplicable Law as will permit such payments to be made without
withholding or at a reduced rate; provided that with regard to non-U.S.
withholding taxes, in such Lender’s judgment such completion, execution or
submission would not subject such Lender to a material unreimbursed cost or
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any documentation pursuant to this paragraph that such
Lender is not legally able to deliver.
Without limiting the generality of the foregoing, any Lender that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement or
under an Assignment and Assumption (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Non-U.S.
Lender is legally entitled to do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D (a “U.S. Tax Certificate”) to the effect
that such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3) (A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the







--------------------------------------------------------------------------------





Code or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) duly completed
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or successor
form),
(iv)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (A) an Internal Revenue Service Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (i), (ii), (iii) and (v)
of this paragraph (f) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners, or
(v)    any other form prescribed by applicable lawApplicable Law as a basis for
claiming exemption from or a reduction in United States of America Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable lawApplicable Law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
Any Lender that is a “United States person” as defined in Section 7701(a)(30) of
the Code shall deliver to Borrower and the Administrative Agent duly completed
copies of Internal Revenue Service Form W-9 (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Lender
becomes a Lender under this Agreement or under an Assignment and Assumption (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent).
(g)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable lawApplicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(h)    Refunds and Cooperation. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay over such refund to such Loan Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph (h) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any Loan
Party or any other Person. Upon the Borrower’s reasonable written request, each
Lender shall reasonably cooperate with the Borrower in seeking a refund of
Indemnified Taxes or Other Taxes; provided







--------------------------------------------------------------------------------





that such cooperation shall not be required if, in such Lender’s sole
discretion, it would subject such Lender to any unreimbursed cost or expense or
otherwise be disadvantageous to the Lender in any way.
(i)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Second Restatement Effective Date, the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
(j)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the payments of the Loans and all other amounts payable hereunder.
SECTION 2.18    Payments Generally; Pro rata Treatment; Sharing of Setoffs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) or under any other Loan Document (except to the
extent otherwise provided therein) prior to 12:00 noon, Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to an Issuing Lender as expressly provided herein
and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All amounts owing under this Agreement (including commitment
fees, payments required under Section 2.15, and payments required under Section
2.16 relating to any Loan denominated in Dollars, but not including principal
of, and interest on, any Loan denominated in any Foreign Currency, payments
relating to any such Loan required under Section 2.16, which are payable in such
Foreign Currency or Reimbursement Obligations, letter of credit fees or interest
in respect of any Letter of Credit denominated in a Foreign Currency) or under
any other Loan Document (except to the extent otherwise provided therein) are
payable in Dollars. Notwithstanding the foregoing, if the Borrower shall fail to
pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan shall, if such Loan is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal shall be payable on demand; and if the
Borrower shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties







--------------------------------------------------------------------------------





entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    Pro rata Treatment. Except to the extent otherwise provided herein: (i)
each Borrowing shall be made from the Lenders, each payment of commitment fee
under Section 2.12 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.09
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and (iv)
each payment of interest on Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that, (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable lawApplicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or any Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Lender, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e),
2.05(b) or 2.18(e), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the







--------------------------------------------------------------------------------





Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or any applicable Issuing Lenders to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.17, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending officeLending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.17, if any Lender does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained) or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Lenders), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an







--------------------------------------------------------------------------------





amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure (after giving effect to such reallocation)
does not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize, Cash Collateralize for
the benefit of the Issuing Lenders only the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.04(k) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizesCash Collateralizes any portion of
such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralizedCash
Collateralized;
(iv)    if the LC Exposure of such Defaulting Lender is reallocated to the
non-Defaulting Lenders pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b)(i) shall be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages after
giving effect to the reallocation of such Defaulting Lender’s LC Exposure
pursuant to clause (i) above; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralizedCash Collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, all fees payable under Section 2.12(b)(i)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Lenders until and to the extent that such LC Exposure is
reallocated and/or cash collateralizedCash Collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein);
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereofThird Restatement Effective Date
and for so long as such event shall continue or (ii) any Issuing Lender has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless such Issuing Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to such Issuing
Lender to defease any risk to it in respect of such Lender hereunder.







--------------------------------------------------------------------------------





In the event that the Administrative Agent, the Borrower and the Issuing Lenders
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21    Extensions of Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Commitments with a like termination date on a
pro rata basis (based on the aggregate principal amount of the Commitments with
a like termination date) and on the same terms to each such Lender, the Borrower
is hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
termination date of each such Lender’s Commitments and otherwise modify the
terms of such Commitments pursuant to the terms of the relevant Extension Offer
(including by changing the interest rate or fees payable in respect of such
Commitments (and related outstandings)) (each, an “Extension,” and each group of
Commitments, as so extended, as well as the original Commitments (not so
extended), being a “tranche”; any Extended Commitments shall constitute a
separate tranche of Commitments from the tranche of Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
except as to interest rates, fees and final maturity (which shall be determined
by the Borrower and set forth in the relevant Extension Offer), the Commitment
of any Lender that agrees to an extension with respect to such Commitment
extended pursuant to an Extension (an “Extended Commitment”; and the Loans
thereunder, “Extended Loans”), and the related outstandings, shall be a
Commitment (or related outstandings, as the case may be) with the same terms as
the original Commitments (and related outstandings); provided that (x) subject
to the provisions of Section 2.04(l) to the extent dealing with Letters of
Credit which mature or expire after a termination date when there exist Extended
Commitments with a longer termination date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Commitments in
accordance with their Applicable Percentages (and except as provided in Section
2.04(l), without giving effect to changes thereto on an earlier termination date
with respect to Letters of Credit theretofore incurred or issued) and all
borrowings under Commitments and repayments thereunder shall be made on a pro
rata basis (except for (A) payments of interest and fees at different rates on
Extended Commitments (and related outstandings), (B) repayments required upon
the voluntary termination or reduction of any tranche of non-extending
Commitments by the Borrower in accordance with Section 2.09(b) and (C)
repayments required upon the termination date of the non-extending Commitments)
and (y) at no time shall there be Commitments hereunder (including Extended
Commitments, any commitments under any Replacement Facility and any original
Commitments) that have more than two different termination dates, (iii) if the
aggregate principal amount of Commitments, in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments offered to be extended by the Borrower pursuant
to such Extension Offer, then the Commitments of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.09, 2.10, 2.11 or 2.18 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant







--------------------------------------------------------------------------------





Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Commitments of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest or fees in respect of any Extended Commitments on such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (including Sections 2.09, 2.10, 2.11 or 2.18)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Commitments (or a portion thereof) and (B)
the consent of each Issuing Lender, which consent shall not be unreasonably
withheld or delayed (provided that the consent of an Issuing Lender shall not be
required if, after giving effect to such Extension (and any amendments to this
Agreement and the other Loan Documents relating thereto), such Issuing Lender
shall have no obligation to issue Letters of Credit after the effective date of
such Extension). All Extended Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral and guaranteed on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of Commitments so extended and such technical amendments as may be necessary or
appropriate in the discretion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.
SECTION 2.22    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans shall
be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be reasonably determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, at the Borrower’s
election, if applicable, convert all Eurocurrency Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be reasonably determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (ii) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such







--------------------------------------------------------------------------------





Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted, together with
any additional amounts required pursuant to Section 2.16.
ARTICLE III    

[RESERVED]
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 4.01    Organization; Powers. Each Group Member is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 4.02    Authorization; Enforceability. The Transactions are within the
Borrower’s and each other Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, except as such enforceability may
be limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 4.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate in any material respect any Requirement of Law, (c) will
not violate in any material respect or result in a material default under any
Contractual Obligation upon any Group Member or its assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and (d)
except for the Liens created pursuant to the Security Documents, will not result
in the creation or imposition of any Lien on any asset of any Group Member.
SECTION 4.04    Financial Condition; No Material Adverse Change.
(a)    Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders’ equity
and cash flows as of and for the fiscal years ended September 30, 2013,
September 30, 2014 and September 30, 2015, in each case, reported on by Grant
Thornton LLP, and its unaudited consolidated balance sheet and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for the three-month period ended December 31, 2015. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject, in the case of the
unaudited financial statements referred to above, to the absence of footnotes
and to normal year-end audit adjustments. There are no liabilities of the
Borrower or any of its Subsidiaries, fixed or contingent, which are







--------------------------------------------------------------------------------





material in relation to the consolidated financial condition of the Borrower
that are not reflected in such financial statements or in the notes thereto,
other than liabilities arising in the ordinary course of business since
September 30, 2015.
(b)    No Material Adverse Change. Since September 30, 2015, there has not
occurred any event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.
SECTION 4.05    Properties.
(a)    Property Generally. Each Group Member has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, subject only to Liens permitted by Section 7.02 and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
(b)    Intellectual Property. Each Group Member has valid title to all
trademarks, tradenames, copyrights, patents and other intellectual property
(collectively, “Intellectual Property”) purported to be owned by such Group
Member, and all license agreements under which such Group Member uses
Intellectual Property owned by a third party are valid and enforceable. To the
Borrower’s knowledge, (x) there is no Intellectual Property that is not either
owned by the Group Members or held under a license agreement and that is
material to the business as currently conducted and (y) the use by any Group
Member of Intellectual Property does not infringe upon the rights of any other
Person except, in each case, that which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 4.06    Litigation and Environmental Matters.
(a)    Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Group Member that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or that
involve this Agreement or the Transactions.
(b)    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Group Member (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) has actual knowledge, after due inquiry,
of any event or circumstance which is reasonably expected to give rise to any
Environmental Liability.
SECTION 4.07    Compliance with Laws and Contractual Obligations. Each Group
Member is in compliance with all Requirements of Law applicable to it or its
property or all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 4.08    Investment Company Status. No Group Member is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 4.09    Taxes. Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) (i) Taxes that
are being contested in good faith by appropriate proceedings and for which such
Person has set aside on its books adequate reserves in conformity with GAAP or
(ii) Taxes that have been accrued under FASB Interpretation No. 48 (codified as
Accounting Standards Codification 740-10) (“FIN 48”) in conformity with GAAP







--------------------------------------------------------------------------------





or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect; no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
Tax, fee or other charge.
SECTION 4.10    ERISA; Employee Benefit Plans.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events which have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability having a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan did not, as of the date of the most recent
actuarial valuation report required to be prepared under the Code and ERISA
reflecting such amounts, exceed by more than $60,000,000 (calculated on an
actuarial valuation basis) the fair market value of the assets of all such
underfunded Plans.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, the accrued benefit obligations of each Foreign Plan (based on those
assumptions used to fund such Foreign Plan) with respect to all current and
former participants do not exceed the assets of such Foreign Plan.
SECTION 4.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
other Group Member is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other
Group Member to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions that were
believed by the Borrower to be reasonable at the time made, it being understood
that the actual results may vary from the results projected therein.
SECTION 4.12    Use of Credit. No Group Member is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any extension of credit hereunder will be
used to buy or carry any Margin Stock.
SECTION 4.13    Burdensome Agreements. Except as set forth on Schedule 4.13, to
the Borrower’s knowledge, no Group Member is a party to or bound by, nor are any
of the properties or assets owned by any Group Member used in the conduct of
their respective businesses affected by, any agreement, ordinance, resolution,
decree, bond, note, indenture, order or judgment, including, without limitation,
any of the foregoing relating to any Environmental Liability, that could
reasonably be expected to result in a Material Adverse Effect.
SECTION 4.14    Labor Matters. Except as set forth on Schedule 4.14, (a) no
collective bargaining agreement or other labor contract to which any Group
Member is a signatory will expire during the term of this Agreement, (b) to the
Borrower’s knowledge, no union or other labor organization is seeking to
organize, or to be recognized as bargaining representative for, a bargaining
unit of employees of any Group Member, (c) there is no pending or, to the
Borrower’s knowledge, threatened strike, work stoppage, material unfair labor
practice claim or charge, arbitration or other material dispute with any union
or other labor organization affecting any Group Member or its union-represented
employees, in each case the consequences of which could reasonably be expected
to affect aggregate business (regardless of division or entity) of the Group
Members which business generated gross revenues in excess of $50,000,000
individually or in the aggregate in the prior fiscal year, (d) there are no
actions, suits, charges, demands, claims, counterclaims or proceedings pending
or, to the best of the Borrower’s knowledge,







--------------------------------------------------------------------------------





threatened against any Group Member, by or on behalf of, or with, its employees,
other than any such actions, suits charges, demands, claims, counterclaims or
proceedings arising in the ordinary course of business that could not reasonably
be expected to result in a Material Adverse Effect.
SECTION 4.15    Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral as further described therein and proceeds thereof. In the case of:
(i) the Pledged Stock as defined and described in the Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Administrative Agent, (ii) other Collateral as further described in
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.15(a) in appropriate form are filed in the offices
specified on Schedule 4.15(a), and, (iii) property acquired after the date
hereofThird Restatement Effective Date any other action required pursuant to
Section 6.11, the security interest created pursuant to the Guarantee and
Collateral Agreement shall constitute valid perfected security interests in such
Collateral and the proceeds thereof (to the extent a security interest in such
Collateral can be perfected through the filing of such financing statements and
the delivery of such Pledged Stock or the taking of such actions required
pursuant to Section 6.11), as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Permitted Liens).
SECTION 4.16    Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Third RestatementFifth
Amendment Effective Date, (a) Schedule 4.16 sets forth the name and jurisdiction
of incorporation of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.
SECTION 4.17    Solvency. The Loan Parties (on a consolidated basis) are, on the
Third Restatement Effective Date, before and after the consummation of the
Transactions to occur on the Third Restatement Effective Date, Solvent.
SECTION 4.18    Senior Notes Indenture. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Senior Notes Indenture,
including any amendments, supplements or modifications with respect thereto.
SECTION 4.19    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in each case, in such roles) with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees, and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
SECTION 4.20    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.







--------------------------------------------------------------------------------





SECTION 4.21    Beneficial Ownership Certificate. As of the Fifth Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all material respects.
ARTICLE V    
CONDITIONS
SECTION 5.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit under the Original Credit
Agreement shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be satisfactory to the Administrative Agent in form and substance (or such
condition shall have been waived in accordance with Section 10.02):
(a)    Executed Counterparts. From each party thereto a counterpart of the
Original Credit Agreement executed on behalf of the Borrower, the Administrative
Agent and each of the lenders party thereto.
(b)    Guarantee and Collateral Agreement. (i) A copy of the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor, and (ii) an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.
(c)    Opinions of Counsel to the Group Members. Written opinion (addressed to
the Administrative Agent and the Lenders and dated as of the Effective Date) of
Dechert LLP, corporate counsel for the Group Members, substantially in the form
of Exhibit C to the Original Credit Agreement, and covering such other matters
relating to the Group Members, the Original Credit Agreement or the transactions
contemplated thereby as the Administrative Agent shall reasonably request (and
the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).
(d)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and each other Loan
Party, the authorization of the transactions contemplated by the Original Credit
Agreement and any other legal matters relating to the Borrower and each other
Loan Party, the Original Credit Agreement or the transactions contemplated
thereby, all in form and substance satisfactory to the Administrative Agent and
its counsel.
(e)    Officer’s Certificate. A certificate, dated the Effective Date and signed
by a senior executive officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of the first sentence of Section
5.02.
(f)    Repayment of Amounts under the Existing Credit Agreements. Evidence that
the principal of and interest on outstanding loans, and all accrued fees and all
other amounts owing, under the Existing Credit Agreements shall have been (or
shall be simultaneously) paid in full, the commitments thereunder shall have
been (or shall be simultaneously) terminated, all letters of credit issued
thereunder shall cease to be outstanding thereunder and all liens created in
connection therewith shall have been (or shall be simultaneously) released.
(g)    Lien Searches. The results of a recent lien search in each of the
jurisdictions of organization of each of the Loan Parties, and such search shall
reveal no liens on any of the assets of any Loan Party except for liens
permitted by Section 7.02 or discharged on or prior to the Effective Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.







--------------------------------------------------------------------------------





(h)    Pledged Stock; Stock Powers; Pledged Notes. (i) The certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(i)    Filings, Registrations and Recordings. Evidence that each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than Permitted Liens), shall be in proper form for filing,
registration or recordation.
(j)    Mortgages.
(i)    Counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property;
(ii)    a policy or policies of title insurance issued (or marked-up title
insurance commitments having the effect of policies of title insurance) by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid and enforceable first-priority Lien on the Mortgaged Property
described therein, free of any other Liens other than Permitted Liens, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request and in amounts not in excess of the amounts set forth in
the policies of title insurance delivered in connection with the Existing
Mortgages;
(iii)    (A) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party in the event any such
Mortgaged Property is located in a special flood hazard area) and (B) if any
portion of such Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (now or as hereafter in effect or any
successor act thereto), (1) flood insurance with a financially sound and
reputable insurer, in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (2) evidence of such insurance in form and
substance reasonably acceptable to the Administrative Agent; and
(iv)    such surveys, abstracts, appraisals, legal opinions and other documents
(including an opinion of counsel (which shall be reasonably satisfactory to the
Administrative Agent) in each state in which Mortgaged Property is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state and an opinion of counsel in the state in which such Loan Party is
organized and such other matters as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent) as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided that the surveys
delivered in







--------------------------------------------------------------------------------





connection with the Existing Mortgages shall be deemed reasonably satisfactory
to the Administrative Agent for purposes of this Section;
provided that if, notwithstanding the use by the Loan Parties of commercially
reasonable efforts to cause the requirements of this Section 5.01(j) to be
satisfied on the Effective Date, the requirements thereof are not satisfied as
of the Effective Date, the satisfaction of such requirements shall not be a
condition to the Effective Date or the availability of the Loans, but shall be
required to be satisfied as promptly as practicable after the Effective Date and
in any event within the period specified therefor in Section 6.12 of the
Original Credit Agreement.
(k)    Notes Issuance. Evidence that the Borrower shall have received
$550,000,000 aggregate cash proceeds from the issuance of the 7.125% Senior
Unsecured Notes of the Borrower issued on March 17, 2011.
The obligation of each Lender to make its initial extension of credit under the
Original Credit Agreement is also subject to the payment by the Borrower of such
fees and expenses as the Borrower shall have agreed to pay to any Lender, the
Administrative Agent or the Arranger in connection therewith, including the
reasonable fees and expenses of Simpson Thacher & Bartlett LLP, legal counsel to
JPMCB, in connection with the negotiation, preparation, execution and delivery
of the Original Agreement and the other Loan Documents (as defined in the
Original Credit Agreement) (to the extent that written statements for such fees
and expenses have been delivered to the Borrower).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit under the Original Credit Agreement shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on June
30, 2011.
SECTION 5.02    Each Credit Event. The obligation of each Lender to make any
Loan, and of each Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement, and of each Loan Party in each of the Loan Documents to which it is a
party, shall be true and correct in all material respects on and as of the date
of such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided that any representation and warranty
that expressly relates to a given date shall be true and correct in all material
respects as of such given date; and
(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of the immediately preceding sentence.
SECTION 5.03    Third Restatement Effective Date. The obligations of the Lenders
to make Loans and of the Issuing Lenders to issue Letters of Credit hereunder
shall not become effective until the date on which the Administrative Agent
shall have received each of the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance (or such
condition shall have been waived in accordance with Section 10.02):







--------------------------------------------------------------------------------





(a)    Executed Counterparts. From each party hereto a counterpart of this
Agreement executed on behalf of the Borrower, the Administrative Agent and each
of the Lenders (which Lenders shall constitute Required Lenders (as defined in
the Previous Credit Agreement); it being understood that so long as Lenders
constituting the Required Lenders (as defined in the Previous Credit Agreement)
have executed and delivered this Agreement, any Existing Lender that is not a
Lender under this Agreement shall be deemed to have been replaced under Section
2.19(b) of the Previous Credit Agreement by the Lenders hereunder).
(b)    Reaffirmation Agreement. A reaffirmation agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor, reaffirming its
obligations with respect to each Security Document.
(c)    Opinion of Counsel to the Group Members. Written opinion (addressed to
the Administrative Agent and the Lenders and dated as of the Third Restatement
Effective Date) of Dechert LLP, corporate counsel for the Group Members, and
covering such matters relating to the Group Members and this Agreement as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).
(d)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and each other Loan
Party, the authorization of the Transactions and any other legal matters
relating to the Borrower and each other Loan Party, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(e)    Officer’s Certificate. A certificate, dated the Third Restatement
Effective Date and signed by a senior executive officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
the first sentence of Section 5.02.
(f)    Replacement of Commitments under the Previous Credit Agreement. The
“Commitments” under the Previous Credit Agreement shall have been replaced with
the Commitments hereunder and the Existing Loans shall have been repaid
(together with accrued interest thereon).
(g)    Lien Searches. The results of a recent lien search in each of the
jurisdictions of organization of each of the Loan Parties, and such search shall
reveal no liens on any of the assets of any Loan Party except for liens
permitted by Section 7.02 or discharged on or prior to the Third Restatement
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
(h)    Financials. The financial statements described in Section 4.04.
The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Borrower of such fees and expenses as the
Borrower shall have agreed to pay to any Lender, the Administrative Agent or the
Arranger in connection herewith, including the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP, legal counsel to JPMCB, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents (to the extent that written statements for such fees and expenses
have been delivered to the Borrower).
The Administrative Agent shall notify the Borrower and the Lenders of the Third
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on
March 31, 2016.







--------------------------------------------------------------------------------





ARTICLE VI    
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    on the date that is the earliest of (i) the date on which the same shall
have been filed with the SEC, (ii) the date the same are required to be filed
with the SEC (without regard to any extension of the SEC’s filing requirements)
and (iii) the day which is 120 days after the end of each fiscal year of the
Borrower, (x) the audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
as of the end of and for such year, setting forth in each case the consolidated
financial statements, in comparative form the figures for the previous fiscal
year, all reported on by Grant Thornton LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP and (y) the financial information of the Subsidiary
Guarantors that would be required pursuant to Rule 3-10 of Regulation S-X if the
Loans were publicly traded Indebtedness;
(b)    on the date that is the earliest of (i) the date on which the same shall
have been filed with the SEC, (ii) the date the same are required to be filed
with the SEC (without regard to any extension of the SEC’s filing requirements)
and (iii) the day which is 60 days after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, (x) the consolidated
balance sheets and related consolidated statements of income and cash flows of
the Borrower and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP, subject to normal yearend audit adjustments and the
absence of footnotes and (y) the financial information of the Subsidiary
Guarantors that would be required pursuant to Rule 3-10 of Regulation S-X if the
Loans were publicly traded Indebtedness;
(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.01, 7.06, 7.11 and 7.12, (iii)
certifying as to whether since the date of the last such certificate (or, in the
case of the first such certificate after the Effective Date, the Effective Date)
a Permitted Acquisition has occurred for which any Group Member incurred
Indebtedness permitted under this Agreement to finance at least 35% of the
consideration therefor, and if so, the date of such Permitted Acquisition and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 4.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;







--------------------------------------------------------------------------------





(d)    concurrently with any delivery of financial statements under paragraph
(a) of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default
arising as a result of noncompliance with Article VII, including Section 7.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);
(e)    promptly upon receipt thereof, copies of all other reports submitted to
the Borrower by its independent certified public accountants in connection with
any annual or interim audit or review of the books of the Borrower made by such
accountants;
(f)    annually, as soon as available, but in any event within 120 days after
the last day of each fiscal year of the Borrower, consolidated and consolidating
projections of the Borrower and its Subsidiaries for the following five fiscal
years of the Borrower;
(g)    promptly following receipt thereof, copies of any documents described in
Sections 101(f), 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request or receive, as applicable, with respect to any
Multiemployer Plan; provided, that if neither any Group Member nor any of their
ERISA Affiliates have requested or received, as applicable, such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable written request of the Administrative Agent, one of the
Group Members and/or such ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof;
(h)    as soon as reasonably practicable following a written request therefor,
and no more frequently than once every twelve (12) months, copies of the most
recently furnished plan funding notice described in Section 101(f) of ERISA with
respect to any Plan;
(i)    if applicable, promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Group Member with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Group Member, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request; and
(k)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Sections 6.01(a), (b) or, if
applicable (i) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents or provides a link thereto on the
Borrower’s website or (ii) on which such documents are posted on the Borrower’s
behalf on Intralinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide the
Administrative Agent with electronic mail versions of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Lenders materials and/or information provided by or on







--------------------------------------------------------------------------------





behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
SECTION 6.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, disputes involving amounts
exceeding $40,000,000 (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles);
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and any of its ERISA Affiliates in an aggregate amount
exceeding $60,000,000;
(d)    the assertion of any claim with respect to any Environmental Liability by
any Person against, or with respect to the activities of, the Borrower or any
other Group Member and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
such claim, alleged violation or non-compliance that, alone or together with any
other such matters that have occurred, could reasonably be expected to result in
liability of the Group Members in an aggregate amount exceeding $25,000,000;
(e)    within five days thereof (or such earlier time as set forth in Section
5.4 of the Guarantee and Collateral Agreement), any change in (i) any Loan
Party’s corporate name, (ii) any Loan Party’s corporate structure, (iii) any
Loan Party’s jurisdiction of organization or (iv) the organization
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, the Federal Taxpayer Identification
Number of such Loan Party (and the Borrower agree not to effect or permit any of
the Loan Parties to effect any change referred to in this Section 6.02(e) unless
all filings have been made under the UCC or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents); and







--------------------------------------------------------------------------------





(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 6.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to (a) preserve, renew and keep in full force and effect its legal existence and
the rights, licenses, permits, privileges and franchises material to the conduct
of its business (provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03); and (b)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 6.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (1) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (2) solely relating to tax liabilities, such
Taxes have been accrued under FIN 48 in conformity with GAAP.
SECTION 6.05    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
SECTION 6.06    Maintenance of Insurance. The Borrower will, and will cause each
of its Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Borrower may maintain
self-insurance consistent with its past practices and policies.
SECTION 6.07    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.
SECTION 6.08    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that such visit or discussions shall be at the expense of the
Administrative Agent or any Lender, as applicable, unless a Default has occurred
and is continuing in which case the expenses of the Administrative Agent or any
Lender, as applicable, in connection therewith shall be paid or reimbursed by
the Borrower.
SECTION 6.09    Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws) applicable to it or its property, and
all Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 6.10    Use of Proceeds and Letters of Credit. The proceeds of the
Loans, and the Letters of Credit issued hereunder, will only be used by the
Borrower to repay the Existing Credit Agreements, to make







--------------------------------------------------------------------------------





Restricted Payments expressly permitted under Section 7.07, to make Capital
Expenditures expressly permitted under Section 7.12 and to finance the working
capital needs and general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.
SECTION 6.11    Collateral; Further Assurances.
(a)    New Property. With respect to any property acquired (including, without
limitation, pursuant to a Delaware LLC Division) after the Effective Date by any
Borrower or any Subsidiary Guarantor (other than (i) any property described in
paragraph (c) or (d) of this Section (which shall be governed by the terms
thereof), (ii) any property subject to a Lien expressly permitted by Section
7.02(d), (e) or (f), (iii) property acquired by any Excluded Foreign Subsidiary
or Immaterial Subsidiary and (iv) any real property (including leased real
property)) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, the Borrower will, and will cause each
of its Subsidiaries to, promptly, (A) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (B) take all actions reasonably necessary to grant
to the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such property (subject to Permitted Liens),
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be reasonably required by the Guarantee and Collateral
Agreement or by law or as reasonably may be requested by the Administrative
Agent.
(b)    [Reserved].
(c)    New Subsidiaries. With respect to any new Subsidiary (other than an
Excluded Foreign Subsidiary or an Immaterial Subsidiary) created or acquired
(including, without limitation, pursuant to a Delaware LLC Division) after the
Effective Date by the Borrower or any of its Subsidiaries (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary or an Immaterial Subsidiary), the Borrower
will, and will cause each of its Subsidiaries to, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries, as
applicable, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or any of
its Subsidiaries, as applicable, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
reasonably necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary (but no security interest shall be granted in any real
property), including the filing of Uniform Commercial Code financing statements
in such jurisdictions as reasonably may be required by the Guarantee and
Collateral Agreement or by law or as reasonably may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a closing
certificate of such new Subsidiary, which certificate shall be in the form and
substance reasonably satisfactory to the Administrative Agent, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(d)    Excluded Foreign Subsidiaries. With respect to any new Excluded Foreign
Subsidiary (other than an Immaterial Subsidiary) created or acquired after the
Effective Date by the Borrower or any of its Subsidiaries (other than by any
Excluded Foreign Subsidiary or any Immaterial Subsidiary), the Borrower will,
and will cause each of its Subsidiaries to, promptly (i) execute and deliver to
the Administrative Agent such amendments to the







--------------------------------------------------------------------------------





Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Domestic
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such pledged Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or its Subsidiary, as applicable, and take such other action as
reasonably may be necessary to perfect the Administrative Agent’s security
interest therein (provided that the Borrower shall use commercially reasonable
efforts after the Effective Date to obtain a perfected share mortgage over 65%
of the issued shares of Griffon Australia Holdings Pty Limited (formerly known
as Northcote Holdings Australia Pty Ltd.)) and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in customary
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(e)    Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement including this Section, and the other Loan Documents.
Notwithstanding anything in this Agreement or any Loan Documents to the
contrary, the Borrower and its Subsidiaries shall not be required to execute and
deliver to the Administrative Agent Mortgages with respect to any real property.
ARTICLE VII    
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 7.01    Indebtedness; Guarantees.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness of any Loan Party pursuant to any Loan Document (including,
without limitation, any additional Indebtedness incurred pursuant to any
Commitment Increase);
(ii)    Indebtedness of the Borrower to any other Group Member and of any
Subsidiary to any other Group Member; provided Indebtedness of Group Members
which are not Loan Parties to Group Members which are Loan Parties must also be
expressly permitted by Section 7.06(d) or (r);
(iii)    Indebtedness of the Borrower and any Domestic Subsidiaries outstanding
on the date hereofThird Restatement Effective Date and listed on Part I of
Schedule 7.01(a) and any refinancings, refundings, renewals, replacement,
waivers, amendments, amendments and restatements or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(iv)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens expressly permitted by Section 7.02(e) in an aggregate
principal amount not to exceed $75,000,000 at any one time outstanding;
(v)    Guarantees expressly permitted by Section 7.01(b);







--------------------------------------------------------------------------------





(vi)    Indebtedness of any Group Member to any other Group Member listed on
Part II of Schedule 7.01(a); provided that such Indebtedness (A) is evidenced by
the Global Intercompany Note and, if owing to a Loan Party, is subject to a Lien
pursuant to the SecurityGuarantee and Collateral Agreement, (B) such
Indebtedness is unsecured and, if owed by a Loan Party, subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Global Intercompany Note and (C) any payment by any Subsidiary Guarantor under
the Guarantee of the Obligations shall result in a pro tantorata reduction of
the amount of any Indebtedness owing by such Subsidiary Guarantor to the
Borrower or any other Subsidiary for whose benefit such payment is made;
(vii)    Indebtedness arising from the endorsement of instruments, the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, or in respect of netting services, overdraft protections or otherwise in
connection with the operation of customary deposit accounts in the ordinary
course of business;
(viii)    Indebtedness with respect to (A) property casualty or liability
insurance, (B) financing of insurance premiums with the providers of such
insurance or their Affiliates, (C) take-or-pay obligations in supply
arrangements consistent with past practice, (D) self-insurance obligations, (E)
performance, bid, surety, custom, utility and advance payment bonds, or (F)
performance and completion guaranties, in each case, in the ordinary course of
business;
(ix)    Indebtedness arising from agreements providing for indemnification or
similar obligations in each case incurred in connection with an acquisition or
other Investment expressly permitted by Section 7.06 or any disposition
expressly permitted by Section 7.04;
(x)    Indebtedness in the form of customary obligations under indemnification,
incentive, non-compete, consulting, deferred compensation, earn-out (based on
the income of the assets acquired after the acquisition thereof) or other
customary similar arrangements otherwise permitted hereunder;
(xi)    Indebtedness resulting from judgments not resulting in an Event of
Default under paragraph (k) of Article VIII;
(xii)    Indebtedness resulting from unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent that they are permitted
to remain unfunded under applicable lawApplicable Law;
(xiii)    Indebtedness resulting from Swap Agreements permitted hereunder;
(xiv)    Indebtedness consisting of guaranties of loans made to officers,
directors or employees of any Group Member in an aggregate amount which shall
not exceed $2,000,000 at any one time outstanding;
(xv)    (A) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $650,000,000 (and Indebtedness
resulting from any refinancing or replacement thereof as permitted by the Senior
Notes Indenture, so long as the aggregate principal amount thereof shall not
increase to more than $650,000,000 and the maturity thereof shall not be
shortened) and (B) Guarantee Obligations of any Subsidiary Guarantor in respect
of such Indebtedness; provided that, for the avoidance of doubt, the aggregate
principal amount referenced in clause (A) shall not be deemed to be exceeded as
a result of the incurrence of any refinancing or replacement Indebtedness in
respect thereof so long as the net cash proceeds received as a result of such
refinancing or replacement Indebtedness shall be placed in a segregated account
or irrevocably deposited with the trustee for the Senior Notes and used by the
Borrower







--------------------------------------------------------------------------------





within 30 days following such incurrence and receipt of such net proceeds for
the repurchase of, tender for and/or redemption of Senior Notes and for expenses
incurred in connection therewith;
(xvi)    ESOP Loans constituting Indebtedness of the Borrower in an aggregate
principal amount not to exceed $50,000,000;
(xvii)    secured Indebtedness in an aggregate amount not to exceed $125,000,000
at any time outstanding;
(xviii)    secured Indebtedness of any Foreign Subsidiary in an aggregate amount
not to exceed $150,000,000 at any time outstanding;
(xix)    Indebtedness that is unsecured in an aggregate amount not to exceed
$300,000,000 at any time outstanding, so long as, after giving effect to the
incurrence of such Indebtedness on a pro forma basis, (A) the Borrower is in
compliance with Section 7.11 as of the end of the most recent fiscal quarter for
which financial statements have been delivered and (B) no Default shall have
occurred and be continuing, and, without limiting any of the forgoing, any
refinancings, refundings, renewals, replacement, waivers, amendments, amendments
and restatements or extensions thereof (without increasing, or shortening the
maturity of, the principal amount thereof);
(xx)    Permitted Subordinated Debt, so long as, after giving effect to the
incurrence of such Indebtedness on a pro forma basis, (A) the Borrower is in
compliance with Section 7.11 as of the end of the most recent fiscal quarter for
which financial statements have been delivered and (B) no Default shall have
occurred and be continuing, and any refinancings, refundings, renewals,
replacement, waivers, amendments, amendments and restatements or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof) so long as the resulting Indebtedness shall constitute Permitted
Subordinated Debt;
(xxi)    Indebtedness of the Borrower or any of its Subsidiaries that is
unsecured, so long as, after giving effect to the incurrence of such
Indebtedness on a pro forma basis, (A) the Borrower is in compliance with
Section 7.11(a), calculated with the Consolidated Leverage Ratio level set forth
therein for the most recently ended fiscal quarter less 0.50, (B) the Borrower
is in compliance with Section 7.11 as of the end of the most recent fiscal
quarter for which financial statements have been delivered and (C) no Default
shall have occurred and be continuing, and any refinancings, refundings,
renewals, replacement, waivers, amendments, amendments and restatements or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof); and
(xxii)    in addition to Indebtedness otherwise expressly permitted by this
Section, Indebtedness of the Borrower and its Subsidiaries not to exceed,
together with (but without duplication of) any Guarantees outstanding pursuant
to Section 7.01(b)(v), $125,000,000 at any one time outstanding.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
assume, endorse, be or become liable for, or Guarantee, the obligations of any
other Person (except by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business), except for:
(i)    Guarantees existing on the date hereofThird Restatement Effective Date
and set forth on Schedule 7.01(b);







--------------------------------------------------------------------------------





(ii)    Guarantees by the Borrower or any Subsidiary of obligations of the
Borrower or any Subsidiary Guarantor (including, without limitation, all
Indebtedness expressly permitted under Section 7.01(a));
(iii)    Guarantees by a Subsidiary of obligations of the Borrower under leases
for real or personal property, provided that such Subsidiary will utilize all or
a portion of such property;
(iv)    Guarantees by any Group Member of Indebtedness expressly permitted under
Section 7.01(vi); provided such Guarantees are unsecured and subordinated to the
extent the Indebtedness being so guaranteed is required to be so pursuant to
Section 7.01(vi); and
(v)    Guarantees of the Borrower and its Subsidiaries not to exceed, together
with (but without duplication of) any Indebtedness outstanding pursuant to
Section 7.01(a)(xxii), $125,000,000 at any one time outstanding.
For purposes of determining compliance with this Section 7.01, the Dollar
Equivalent of the aggregate amount of any Indebtedness denominated in a Foreign
Currency as of the date such Indebtedness is incurred shall be deemed to be the
aggregate amount of such Indebtedness, and any fluctuation in the applicable
exchange rate thereafter shall not affect compliance with this Section 7.01;
provided that if any such Indebtedness is refinanced then, to the extent such
refinancing is denominated in the same Foreign Currency and in the same
principal amount and incurred by the same borrower, the Dollar Equivalent of
such refinanced Indebtedness shall be determined using the applicable exchange
rate as of the date such Indebtedness so refinanced was incurred.
SECTION 7.02    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens created pursuant to the Loan Documents;
(b)    Permitted Liens;
(c)    any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereofThird Restatement Effective Date and set
forth on Schedule 7.02; provided that (i) no such Lien shall extend to any other
property or asset of the Borrower or any of its Subsidiaries and (ii) any such
Lien shall secure only those obligations which it secures on the date
hereofThird Restatement Effective Date and extensions, renewals, replacements
and combinations thereof that do not increase the outstanding principal amount
thereof or commitment therefor, in each case, as in effect on the date
hereofThird Restatement Effective Date;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereofThird Restatement
Effective Date prior to the time such Person becomes a Subsidiary (including in
connection with a Permitted Acquisition); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness expressly permitted by Section 7.01, (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within six







--------------------------------------------------------------------------------





months after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;
(f)    Liens on specifically identified inventory and accounts receivable
covered by bankers’ acceptances resulting from import letters of credit which do
not cover any assets other than those financed with such bankers’ acceptances;
(g)    Liens on assets of any Group Member to secure (i) its Indebtedness (other
than guarantees) or (ii) the Indebtedness of any other Group Member organized
under the same jurisdiction (provided that no Group Member may Guarantee
Indebtedness under this clause (ii) of Persons organized under a different
jurisdiction), in each case permitted by Section 7.01(a)(xvii);
(h)    Liens on assets of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted by Section 7.01(a)(xviii); and
(i)    additional Liens not otherwise expressly permitted by this Section on any
property or asset of the Borrower or any Subsidiary securing obligations in an
aggregate amount not exceeding $75,000,000.
SECTION 7.03    Mergers, Consolidations, Etc. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) (including, in each case, pursuant to a
Delaware LLC Division), except that (i) any Subsidiary of the Borrower may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving corporation), (ii) any other Subsidiary which is not a Loan Party may
be merged or consolidated with or into any other Subsidiary which is not a Loan
Party, (iii) the Borrower or any of its Subsidiaries may do any of the foregoing
to the extent required to make Permitted Acquisitions and (iv) any Subsidiary
(other than a Subsidiary Guarantor) may liquidate or dissolve if the Borrower
determines in good faith that such action is in the best interest of the
Borrower and its Subsidiaries taken as a whole and is not disadvantageous to the
Lenders in any material respect.
SECTION 7.04    Dispositions. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of
(including, without limitation, any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division), in one transaction or a series
of transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests), except:
(a)    obsolete or worn-out property, tools or equipment no longer used or
useful in its business;
(b)    any inventory or other property sold or disposed of in the ordinary
course of business and for fair consideration;
(c)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to the Borrower or any Subsidiary (provided that, in the case of any such
transfer by a Subsidiary Guarantor, the transferee must also be a Subsidiary
Guarantor or the Borrower);
(d)    the Capital Stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any other Subsidiary
(provided that, in the case of any such transfer by a Subsidiary Guarantor, the
transferee must also be a Subsidiary Guarantor or the Borrower);







--------------------------------------------------------------------------------





(e)    the Borrower or any Subsidiary may, for fair consideration, sell, lease,
transfer or otherwise dispose of its property and assets the fair market value
of which does not exceed in the aggregate, together with all asset sales made in
reliance upon this Section 7.04(e), the General Disposition Basket; provided
that the Borrower or any Subsidiary may sell, lease transfer or otherwise
dispose of its property and assets for fair consideration that, in the
aggregate, is in excess of the General Disposition Basket Amount (any sale,
lease or transfer resulting in the receipt of such excess consideration, the
“Incremental Asset Sales”) so long as the Net Cash Proceeds of any such
Incremental Asset Sales (for avoidance of doubt, only to the extent of such
excess) are applied to reduce the Commitments on a dollar-for-dollar basis in
accordance with Section 2.11(a);
(f)    the cross-licensing or licensing of intellectual property, in the
ordinary course of business or for fair consideration;
(g)    the dispositions expressly permitted by Section 7.03;
(h)    the leasing, occupancy or sub-leasing of real property in the ordinary
course of business that would not materially interfere with the required use of
such real property by the Borrower or its Subsidiaries;
(i)    the sale or discount of accounts receivable arising in the ordinary
course of business in connection with the compromise or collection thereof;
provided that in no event shall this Section 7.04(i) be utilized for any
receivables securitization or similar arrangement or any other arrangement
resulting in the incurrence of Indebtedness by any Group Member;
(j)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
(k)    Liens expressly permitted by Section 7.02;
(l)    (i) the Borrower may issue Capital Stock (other than Disqualified Stock)
and (ii) Subsidiaries of the Borrower may issue Capital Stock (other than
Disqualified Stock), in each case as permitted by Section 7.13; and
(m)    Restricted Payments expressly permitted by Section 7.07.
SECTION 7.05     [Reserved].
SECTION 7.06    Investments and Acquisitions. The Borrower will not, and will
not permit any of its Subsidiaries to, make or suffer to exist any Investment in
any Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:
(a)    Permitted Investments;
(b)    Guarantees expressly permitted by Section 7.01(b) and any payments made
in respect of such Guarantees;
(c)    Investments (other than Investments expressly permitted under paragraph
(a) and (b) of this Section) existing on the date hereofThird Restatement
Effective Date and set forth on Schedule 7.06;
(d)    Investments by (i) the Borrower in any Subsidiary Guarantor or by any
Subsidiary in any Subsidiary Guarantor or in the Borrower and (ii) any
Subsidiary (that is not a Loan Party) in any Subsidiary (that is not a Loan
Party);







--------------------------------------------------------------------------------





(e)    [Reserved];
(f)    the Borrower and its Subsidiaries may make Permitted Acquisitions;
(g)    purchases of inventory and other property to be sold or used in the
ordinary course of business;
(h)    [Reserved];
(i)    any Restricted Payments expressly permitted by Section 7.07;
(j)    extensions of trade credit in the ordinary course of business;
(k)    Investments arising in connection with the incurrence of Indebtedness
expressly permitted by Section 7.01(a);
(l)    Investments (including debt obligations) received in the ordinary course
of business by the Borrower or any Subsidiary in connection with the bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;
(m)    Investments of the Borrower or any Subsidiary under Swap Agreements
permitted hereunder;
(n)    Investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a transaction expressly permitted by any other paragraph
of this Section; provided that such Investment was not made in connection with
or anticipation of such Person becoming a Subsidiary;
(o)    Investments resulting from pledges and deposits referred to in paragraphs
(b) and (c) of the definition of “Permitted Liens”;
(p)    the forgiveness or conversion to equity of any Indebtedness expressly
permitted by Section 7.01(a)(ii);
(q)    negotiable instruments and deposits held in the ordinary course of
business; and
(r)    in addition to Investments otherwise expressly permitted by this Section,
Investments not exceeding in the aggregate $100,000,000.
SECTION 7.07    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
(a)    the Borrower may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its Capital Stock;
(b)    the Borrower may make ESOP Purchases in an aggregate amount not to exceed
$10,000,000 in any fiscal year; provided that the aggregate amount of ESOP
Purchases made by the Borrower after the Third Restatement Effective Date shall
not exceed $50,000,000;
(c)    the Borrower may make Restricted Payments so long as (i) after giving
effect to such Restricted Payment on a pro forma basis, the Consolidated
Leverage Ratio for the period of the four consecutive fiscal quarters of the
Borrower most recently ended prior to such Restricted Payment for which
financial statements have been delivered does not exceed 3.50 to 1.00 and (ii)
no Default shall have occurred and be continuing or would result therefrom;







--------------------------------------------------------------------------------





(d)    the Borrower may make Restricted Payments not otherwise permitted
hereunder in an aggregate amount not to exceed $40,000,000 in any fiscal year so
long as no Default shall have occurred and be continuing or would result
therefrom;
(e)    the Borrower or its Subsidiaries may issue shares of Capital Stock and
make other equity awards to any eligible Person under the terms of any equity
plan maintained by the Borrower or its Subsidiaries (a “Borrower Equity Plan”),
including without limitation, making any Restricted Payment to any such eligible
Person to satisfy any applicable tax withholding requirement with respect to any
equity award granted to such Person;
(f)    the Borrower and any of its Subsidiaries (i) may repurchase Capital Stock
issued to employees, directors, and officers of the Borrower or any of its
Subsidiaries (including repurchases of Capital Stock from severed or terminated
employees, directors, and officers) pursuant to any Borrower Equity Plan;
provided that the aggregate amount of such payments under this clause (f) shall
not exceed $12,500,000 in any fiscal year and (ii) may declare and pay dividends
or make Restricted Payments to one another to effect repurchases permitted by
clause (i);
(g)    the Borrower may make Restricted Payments not otherwise permitted
hereunder in an aggregate amount not to exceed $40,000,000 in any fiscal year so
long as (i) no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) after giving effect to such dividend or payment, the
Borrower has Minimum Liquidity of at least $100,000,000;
(h)    the Borrower may make Restricted Payments, on or prior to December 31,
2013, in an aggregate amount not to exceed $50,000,000 so long as (i) no Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) after giving effect to such dividend or payment, the Borrower has Minimum
Liquidity of at least $100,000,000;
(i)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed $50,000,000 in the calendar year ending December 31, 2015 so long as (1)
no Event of Default shall have occurred and be continuing or would result
therefrom and (2) after giving effect to such dividend or payment, the Borrower
has Minimum Liquidity of at least $100,000,000; provided that if the difference
between $50,000,000 and the aggregate amount of Restricted Payments made by the
Borrower during the calendar year ending December 31, 2015 pursuant to this
clause (i) is greater than zero, the dollar amount of such difference may be
carried over and used by the Borrower, subject to the conditions set forth in
clauses (1) and (2) of this clause (i), for Restricted Payments during the
calendar year ending December 31, 2016;
(j)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed $50,000,000 after the Third Restatement Effective Date, so long as (1) no
Event of Default shall have occurred and be continuing or would result therefrom
and (2) after giving effect to such Restricted Payment, the Borrower has Minimum
Liquidity of at least $100,000,000; and
(k)    prior to September 30, 2018, the Borrower may repurchase Capital Stock of
the Borrower from the Person separately identified to the Administrative Agent
in an aggregate amount not to exceed $70,000,000, so long as (1) no Event of
Default shall have occurred and be continuing or would result therefrom and (2)
after giving effect to such Restricted Payment, the Borrower has Minimum
Liquidity of at least $100,000,000;
provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Subsidiary of the Borrower to the Borrower, any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder).







--------------------------------------------------------------------------------





SECTION 7.08    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
(a)    transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from a Person that is not an Affiliate;
(b)    [Reserved];
(c)    transactions between or among the Borrower and its wholly-owned
Subsidiaries not involving any other Affiliate;
(d)    any Investments permitted by Section 7.06;
(e)    any Restricted Payment permitted by Section 7.07; and
(f)    any Affiliate who is a natural person may serve as an employee or
director of the Borrower and receive reasonable compensation for his services in
such capacity.
SECTION 7.09    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure this Agreement or any refinancing or replacement of this Agreement, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; except:
(a)    restrictions and conditions imposed by law or by this Agreement;
(b)    restrictions and conditions existing on the date hereofThird Restatement
Effective Date identified on Schedule 7.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);
(c)    restrictions imposed by the Senior Notes Indenture;
(d)    customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;
(e)    (with respect to paragraph (a) above) (i) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (ii) customary provisions in leases and
other contracts restricting the assignment thereof;
(f)    restrictions or conditions imposed by any agreement relating to
Indebtedness of any Foreign Subsidiary permitted by this Agreement if such
restrictions or conditions apply only to the assets of the applicable Foreign
Subsidiary; and
(g)    restrictions or conditions binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary pursuant to a transaction permitted by
this Agreement, so long as such restrictions were not entered into solely in
contemplation of such Person becoming a Subsidiary.
SECTION 7.10    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to







--------------------------------------------------------------------------------





hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.
SECTION 7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower (any such period, a “Test Period”) ending during
any period set forth to exceed the ratio set forth opposite such period:
Period
Consolidated Leverage Ratio
Fourth Amendment Effective Date through June 30, 2019
6.50:1.00
July 1 2019 through March 31, 2020
6.00:1.00
April 1, 2020 through September 30, 2020
5.75:1.00
October 1, 2020 and thereafter
5.50:1.00



; provided that in the event that after the Fourth Amendment Effective Date and
prior to September 30, 2018, the Borrower receives net cash proceeds in excess
of $40,000,000 from the issuance of Capital Stock of the Borrower, the
applicable ratio set forth above shall, in respect of any Test Period ending
after receipt of such net cash proceeds, decrease by 0.25.
(b)    Consolidated Senior Secured Leverage Ratio. The Borrower will not permit
the Consolidated Senior Secured Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Borrower to exceed 3.00 to 1.0.
(c)    Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower to be less than 2.50 to 1.0.
SECTION 7.12    Capital Expenditures. The Borrower will not, and will not permit
any of its Subsidiaries to, make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business not exceeding $100,000,000 in any fiscal year of the
Borrower; provided, that (a) up to 50% of any portion of such amount referred to
above not used in the fiscal year for which it is permitted may be carried over
for expenditure in the next succeeding fiscal year (provided that up to 100% of
the amount permitted to be used for Capital Expenditures in the fiscal year
ended September 30, 2015 pursuant to the Previous Credit Agreement and not so
used during such fiscal year may be carried over for expenditure in the fiscal
year ending September 30, 2016) and (b) Capital Expenditures made pursuant to
this Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (a) above.
SECTION 7.13    Stock Issuance. The Borrower will not permit any of its
Subsidiaries to, issue any additional shares, or any right or option to acquire
any shares or any security convertible into any shares, of the Capital Stock of
any Subsidiary, except (a) in connection with dividends in Capital Stock
permitted by Section 7.07(a), (b) under a Borrower Equity Plan permitted by
Section 7.07(e) and (c) to the Borrower or a Subsidiary; provided that in no
event shall such Subsidiary be permitted to issue any Disqualified Stock.
Notwithstanding the foregoing, nothing in this Section 7.13 shall prohibit the
Borrower from issuing additional Capital Stock (other than Disqualified Stock).







--------------------------------------------------------------------------------





SECTION 7.14    Modifications of Certain Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any modification,
amendment, supplement or waiver of any of the provisions of the charter, by-laws
or other organizational documents of the Borrower or any of its Subsidiaries or
any other agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or is bound that could reasonably be expected to have a
Material Adverse Effect, in each case, without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).
SECTION 7.15    Use of Proceeds. The Borrower will not, and will not permit any
of its Subsidiaries to, request any Loan or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transactions would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
ARTICLE VIII    
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan (including
providing any cash collateral or backstop arrangement required pursuant to
Section 2.04(l)) when and as the same shall become due and payable in accordance
with the terms hereof, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any reimbursement obligation in respect of
any LC Disbursement or any interest on any Loan or any fee or any other amount
(other than an amount referred to in paragraph (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable in accordance with the terms hereof, and such
failure shall continue unremedied for a period of five or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been false
or misleading when made or deemed made in any material respect;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02 or 6.03 (with respect to the Borrower’s
existence) or in Article VII or the Borrower shall default in the performance of
any of its obligations contained in Sections 5.4 and 5.6(b) of the Guarantee and
Collateral Agreement;
(e)    The Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in paragraph (a), (b) or (d) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;







--------------------------------------------------------------------------------





(f)    the Borrower or any other Group Member shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period (except in the case of
principal, beyond any applicable grace period) of five or more Business Days;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or, for the avoidance of doubt, to any asset
sale offer under the Senior Notes Indenture;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any other Group Member having assets in excess of
$30,000,000 or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
such Subsidiary or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or undischarged for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Borrower or any other Group Member having assets in excess of
$30,000,000 shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for it or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any other Group Member shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 shall be rendered against the Borrower or any other Group
Member any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed or vacated or, in respect with such judgment, any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any other Group Member to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change of Control shall occur;
(n)    this Agreement or any guarantee contained in Article III orSection 2 of
the Guarantee and Collateral Agreement shall for whatever reason cease to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or







--------------------------------------------------------------------------------





(o)    the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien (other than by reason of the express
release thereof pursuant to Section 10.15) on the Collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein), free and clear of all other Liens
(other than Permitted Liens), or, except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect, or any Loan Party or any Affiliate of any
Loan Party shall so assert, or the enforceability thereof shall be contested by
any Loan Party or any Affiliate of any Loan Party;
then, and in every such event (other than any event described in paragraphs (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder), shall become due
and payable immediately; and in case of any event described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder (including
all amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder), shall automatically become due and payable. Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.
ARTICLE IX    
THE ADMINISTRATIVE AGENT
SECTION 9.01    Appointment and Authority.
(a)    Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential party to a Specified Swap Agreement and/or a Specified Cash Management
Agreement) and the Issuing Lenders hereby irrevocably appoint and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion







--------------------------------------------------------------------------------





thereof granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.03(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if itsuch Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent :
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances provided in Section 10.02), and (c)expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its SubsidiariesAffiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SectionSections 10.02(b) and Article VIII) or (ii)
in the absence of its own gross negligence or willful misconduct, as determined
by a court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereofdescribing such Default is given to the
Administrative Agent by the Borrower or, a Lender, and the or an Issuing Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,







--------------------------------------------------------------------------------





effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, (v) the satisfaction of any condition set
forth in Article V or elsewhere herein or therein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent or (vi)
compliance by Affiliated Lenders with the terms hereof relating to Affiliated
Lenders.
SECTION 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed or, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to behave been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphsthis Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such subagentsub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.Subject to the appointment and acceptance of a successor
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent as provided in this paragraph,acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 9.06    Resignation of Administrative Agent
(a)    The Administrative Agent may resign at any time by notifyinggive notice
of its resignation to the Lenders, the Issuing Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent which
shall be a Lender with an office in New York, New York or an Affiliate of a
Lender(or such earlier day as shall be agreed by the Required Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.







--------------------------------------------------------------------------------





(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) or (e) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of itsa
successor’s appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring(or
removed) Administrative Agent (other than as provided in Section 2.17(f) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while itthe retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
SECTION 9.07    Non Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Notwithstanding anything herein to the contrary the Arranger, the Co-Syndication
Agents and the Co-Documentation Agents named on the cover page of this Agreement
shall not have any duties or liabilities under this Agreement, except in their
capacity, if any, as Lenders.
SECTION 9.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall







--------------------------------------------------------------------------------





have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.
SECTION 9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.12 and 10.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained







--------------------------------------------------------------------------------





in clauses (i) through (vii) of Section 10.02(b) of this Agreement), and (iii)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Capital Stock and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.
SECTION 9.10    Certain ERISA Matters
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).







--------------------------------------------------------------------------------





(c)    To the extent required by any Applicable Law, the Administrative Agent
may withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the Internal Revenue Service or any other governmental
authority asserts a claim that the Administrative Agent did not properly
withhold Tax from any amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent fully, within 10 days after demand therefor, for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
clause. For the avoidance of doubt, the term “Lender” shall, for purposes of
this clause, include any Issuing Lender.
ARTICLE X    
MISCELLANEOUS
SECTION 10.01    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy (i) if to the Borrower, the
Administrative Agent or any Issuing Lender, as set forth in Schedule 10.01 and
(ii) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.







--------------------------------------------------------------------------------





(d)    (c) Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
(e)    Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Requests,
Interest Election Requests and Letter of Credit Applications) given by a
Responsible Officer of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
and liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 10.02    Waivers; Enforcement; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VIII for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.18, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.







--------------------------------------------------------------------------------





(b)    Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders (and acknowledged
by the Administrative Agent) or by the Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby;
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby;
(iv)    change Section 2.18(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
(v)    change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(vi)    release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under the Guarantee and Collateral Agreement or all or
substantially all of the Collateral, in each case without the written consent of
each Lender; or
(vii)    add any Foreign Currency (other than English Pounds Sterling or euro)
to the Currencies available under the Aggregate Foreign Currency Sublimit Dollar
Amount without the written consent of each Lender;
and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.
Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is authorized in accordance with Section
10.15, to release any Lien covering property, (i) under the circumstances
described in Section 10.15(b) or (ii) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.
Notwithstanding the foregoing, this Agreement may be amended, with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
relevant Replacement Facility (as defined below) to permit the refinancing,
replacement or modification of all or any portion of any tranche of Commitments
and the extensions of credit made thereunder (a “Replaced Facility”) with a
replacement revolving facility hereunder (a “Replacement Facility”); provided
that (a) the aggregate amount of such Replacement Facility shall not exceed the







--------------------------------------------------------------------------------





aggregate amount of such Replaced Facility, (b) the termination date of such
Replacement Facility shall be no earlier than the termination date of the
Replaced Facility and (c) the terms of any such Replacement Facility are
(excluding pricing, fees, rate floors and optional prepayment or redemption
terms), taken as a whole, no more favorable to the lenders providing such
Replacement Facility than those applicable to the Replaced Facility (other than
any covenants or other provisions applicable only to periods after the latest
termination date in respect of any Commitments then outstanding (prior to
effectiveness of such Replacement Facility)); provided, further, that (x)
subject to the provisions of Section 2.04(l) to the extent dealing with Letters
of Credit which mature or expire after the termination date when a Replacement
Facility with a later termination date exists, all Letters of Credit shall be
participated in on a pro rata basis by all lenders with Commitments hereunder
(including, for avoidance of doubt, lenders with Commitments under any
Replacement Facility) and, except as provided in Section 2.04 (l), without
giving effect to changes thereto on an earlier termination date with respect to
Letters of Credit theretofore incurred or issued, and all borrowings in respect
of any Commitments outstanding hereunder (including borrowings in respect of any
Commitments outstanding under any Replacement Facility) and repayments thereof
shall be made on a pro rata basis (except for (A) payments of interest and fees
at different rates on the Commitments under the Replacement Facility (and
related outstandings), (B) repayments required upon the voluntary termination or
reduction of any tranche of Commitments by the Borrower in accordance with
Section 2.09(b) and (C) repayments required upon the termination date of the
non-replaced Commitments) and (y) at no time shall there be Commitments
hereunder (including Extended Commitments, any Commitments under any Replacement
Facility and any original Commitments) that have more than two different
termination dates.
Any term or provision of this Section 10.02 to the contrary notwithstanding, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of this Agreement or the Security Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or the Security Documents.
SECTION 10.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out-of-pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, including the reasonable fees, charges and
expenses of one counsel for such Issuing Lender (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the







--------------------------------------------------------------------------------





execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
(c)    Reimbursement by Lenders. The Lenders agree to indemnify the
Administrative Agent and each Issuing Lender in their capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower or any of the other Loan Parties to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this paragraph, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent or such
Issuing Lender in any way relating to or arising out of this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or such Issuing Lender under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Administrative Agent’s or such Issuing Lender’s
(as the case may be) gross negligence or willful misconduct, as determined in a
final and non-appealable judgment by a court of competent jurisdiction.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable lawApplicable Law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee using reasonable care through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 10.04    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto,







--------------------------------------------------------------------------------





their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement. For the avoidance of doubt, it is
hereby understood and agreed by all parties to this Agreement that the
assignment provisions of Section 10.04 shall not apply to any Person in its
capacity as a Hedge Bank or affect its status or rights as a Secured Party in
respect of any Specified Swap Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than a
natural person or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of one or more natural persons) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;
(B)    the Administrative Agent; and
(C)    the Issuing Lenders.
(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing,
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and
(C)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and







--------------------------------------------------------------------------------





obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)    Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Participations.
(i)    Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and







--------------------------------------------------------------------------------





such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
(ii)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
No Participant shall be entitled to the benefits of Section 2.17 unless such
Participant complies with Section 2.17(f) and (g) as though it were a Lender.
(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17, 3.032.17 and 10.03
and Article IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Borrowing Requests, Interest
Election Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any







--------------------------------------------------------------------------------





Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured or such Lender is otherwise fully secured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify the Borrower and the Administrative Agent as promptly as
practicable after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.







--------------------------------------------------------------------------------





SECTION 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.
SECTION 10.12    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.13    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable lawsApplicable Laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and







--------------------------------------------------------------------------------





its obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers of other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (hi) to the extent
such Information (ix) becomes publicly available other than as a result of a
breach of this Section or (iiy) becomes available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and its terms to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its Subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereofThird Restatement Effective Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 10.14    USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.
SECTION 10.15    Releases of Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.01) to take (and the Administrative Agent shall
take) any action requested by the Borrower that is necessary to release the
Collateral (including any UCC termination statements, lien releases,
re-assignments of trademarks, discharges of security interests and other similar
discharge or release documents (and, if applicable, in recordable form)) (i) to
the extent necessary to permit consummation of any transaction expressly
permitted by any Loan Document or that has been consented to in accordance with
Section 10.02 and (ii) under the circumstances described in paragraph (b) below.
(b)    At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Commitments have expired or been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Loan
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
SECTION 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial







--------------------------------------------------------------------------------





Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 10.17    No Novation. The terms and conditions of the Previous Credit
Agreement are amended as set forth herein, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to work
a novation of any of the obligations under the Previous Credit Agreement.
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owed by the Borrowers under the
Previous Credit Agreement. From and after the date hereofThird Restatement
Effective Date, each reference to the “Credit Agreement” or other reference
originally applicable to the Previous Credit Agreement contained in any document
executed and delivered in connection therewith shall be a reference to this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.
[Signature Pages Follow]







--------------------------------------------------------------------------------






SCHEDULE 1.01

COMMITMENTS
Lender
Commitment
Bank of America, N.A.


$59,000,000.00


Deutsche Bank AG New York Branch


$59,000,000.00


Wells Fargo Bank, National Association


$58,000,000.00


BNP Paribas Corp.


$40,000,000.00


Capital One, National Association


$32,000,000.00


Citizens Bank, National Association


$32,000,000.00


Manufacturers and Traders Trust Company


$26,000,000.00


KeyBank National Association


$22,000,000.00


BMO Harris Bank N.A.


$22,000,000.00


TOTAL


$350,000,000.00









-1-





--------------------------------------------------------------------------------








SCHEDULE 4.14


LABOR MATTERS


AMES


•
The collective bargaining agreement between Ames and USW Local 1688-09 was
initially in effect from October 1, 2013 to October 1, 2017, with automatic
yearly renewal periods unless either party provides written notice at least 60
days prior to the expiration date for the applicable term. This agreement was
renewed and is currently in effect from October 1, 2017 to October 1, 2021.



•
Canada - the collective bargaining agreement between Garant and the Union
Workers of Garant Tools – CSN (Confederation des syndicats nationaux) (the “CSN
CBA”) was initially in effect from October 12, 2013 to October 11, 2018. Parties
are currently negotiating a new agreement to be in effect until October, 2023.
The CSN CBA will continue in effect until this new agreement is ratified.



•
Ireland - the collective bargaining agreement between True Temper Limited and
the Services, Industrial, Professional Trade Union (SIPTU) in effect from August
22, 1985.



•
Australia – Cyclone Industries Pty Ltd Collective Bargaining Workshop Agreement
2010 with the Automotive, Food, Metals, Engineering, Printing and Kindred
Industries Union was initially in effect until June 30, 2017. The agreement was
renewed and is currently in effect until July, 2020.



•
Australia - Enterprise Bargaining Agreement (EBA) – Agreement expires in July,
2019 (Sydney - Wetherill Park Cyclone Tools operations).



TELEPHONICS


•
The collective bargaining agreement between Telephonics Corporation and Local
312 affiliated with the Production, Service and Sales District Council, U.F.C.W,
will expire on 10/6/2019. 












--------------------------------------------------------------------------------





SCHEDULE 4.15(a)


PERFECTION SCHEDULE


Filings and Offices


a.     UCC-3 Financing Statement Amendments with respect to the applicable UCC-1
Financing Statements filed against the respective Loan Parties by JPMorgan Chase
Bank, N.A., as Administrative Agent to be filed in the jurisdictions and in the
manner set forth below:


Delaware:


Delaware Secretary of State
John G. Townsend Building
401 Federal St., Suite 4
Dover, DE 19901


1.UCC-3 Financing Statement Amendments to be filed with respect to the UCC-1
Financing Statements set forth below to change the secured party from “JPMorgan
Chase Bank, N.A., as Administrative Agent” to “Bank of America, N.A., as
Administrative Agent”:

i.
2011 1799769 (filed against Griffon Corporation)

ii.
2008 1115565 (filed against Telephonics Corporation)

iii.
2011 1799835 (filed against Telephonics Corporation)

iv.
2008 2164125 (filed against Clopay Building Products Company, Inc.)

v.
2011 1799579 (filed against Clopay Building Products Company, Inc.)

vi.
2010 3409632 (filed against The Ames Companies, Inc.)

vii.
2011 1799504 (filed against The Ames Companies, Inc.)

viii.
2014 1619949 (filed against The Ames Companies, Inc.)

ix.
2014 1663376 (filed against The Ames Companies, Inc.)

x.
2010 2636789 (filed against Clopay Ames True Temper Holding Corp.)

xi.
2012 2526368 (filed against Clopay Ames True Temper Holding Corp.)

xii.
2012 2526285 (filed against ATT Southern, Inc.)

xiii.
2017 6587569 (filed against ClosetMaid LLC)

xiv.
2018 3782261 (filed against CornellCookson, LLC)

Arizona:


Arizona Office of the Secretary of State
1700 W Washington St Fl 7
Phoenix AZ 85007-2808




1.
UCC-1 Financing Statement to be filed against “Cornell Real Estate Holdings,
LLC”



2.
UCC-3 Financing Statement Amendment to be filed with respect to UCC-1 Financing
Statement No. 2018-002-0128-2 to change the debtor’s name from “Cactus Realty,
LLC” to “Cornell Real Estate Holdings, LLC”    


3.
UCC-3 Financing Statement Amendment to be filed with respect to UCC-1 Financing
Statement No. 2018-002-0128-2 filed against Cornell Real Estate Holdings, LLC to
change the secured party from “JPMorgan Chase Bank, N.A., as Administrative
Agent” to “Bank of America, N.A., as Administrative Agent”








--------------------------------------------------------------------------------









b.
The Administrative Agent’s security interests in the intellectual property
rights of the Borrower and the Guarantors that are granted pursuant to the
Security Agreement shall be perfected in the United States by (a) the filing (i)
by each applicable Loan Party of a grant of Security Interest in issued patents
and patent applications, in favor of the Administrative Agent, with the US
Patent and Trademark Office, (ii) by each applicable Loan Party of a grant of
Security Interest in registered trademarks and trademark applications in favor
of the Administrative Agent, with the US Patent and Trademark Office and (iii)
by each of applicable Loan Party of a grant of security interest in registered
copyrights and copyright applications in favor of the Administrative Agent, with
the US Copyright Office, and (b) the filing of duly completed and authorized UCC
financing statements with the applicable filing offices, to the extent that a
security interest can be perfected by such filings.
















--------------------------------------------------------------------------------





SCHEDULE 4.16


CAPITALIZATION & SUBSIDIARIES


Entity name
Jurisdiction
Ownership and Equity Interests
1.    Clopay Corporation
Delaware
100% owned by Griffon Corporation
2.    Clopay Service Company, Inc.
Delaware
Not owned by any Loan Party.
3.    Holmes Hally Industries
California
Not owned by any Loan Party.
4.    Adams Bros Interiors of Nevada, Inc.
Nevada
Not owned by any Loan Party.
5.    Adams Bros Interiors & Cabinets, Inc.
Arizona
Not owned by any Loan Party.
6.    Residential Construction Specialties, Inc.
Georgia
Not owned by any Loan Party
7.    AB Installations, Inc.
Nevada
Not owned by any Loan Party.
8.    Clopay Ames True Temper Holding Corp.
Delaware
Not owned by any Loan Party.
9.    Clopay Building Products Company, Inc.
Delaware
100% owned by Clopay Ames True Temper Holding Corp.
10.    Clopay Transportation Company
Delaware


100% owned by Clopay Building Products Company, Inc.
11.    AGD&F, Inc.
Minnesota
100% owned by Clopay Building Products Company, Inc.
12.    Clopay Acquisition Company, Inc.
Delaware
100% owned by Clopay Building Products Company, Inc.
13.    CornellCookson, LLC
Delaware
Not owned by any Loan Party.
14.    Cornell Iron Works, Inc.
Delaware
100% owned by CornellCookson, LLC
15.    The Cookson Company, Inc.
Delaware
100% owned by CornellCookson, LLC
16.    CC Installation Company, Inc.
Delaware
100% owned by CornellCookson, LLC
17.    Cornell Real Estate Holdings, LLC
Arizona
100% owned by CornellCookson, LLC
18.    Cornell Storefront Systems, Inc.
Delaware
100% owned by CornellCookson, LLC








--------------------------------------------------------------------------------





19.    Clopay Plastic Products International Sales Corporation
Ohio


100% owned by Clopay Ames True Temper Holding Corp.
20.    Clopay Canada Inc.
Ontario, Canada


100% owned by Clopay Building Products Company, Inc.
21.    The Ames Companies, Inc.
Delaware
100% owned by Clopay Ames True Temper Holding Corp.
22.    Ames Holdings, Inc.
Delaware
100% owned by The Ames Companies, Inc.
23.    1346039 Alberta ULC
Alberta
100% owned by The Ames Companies, Inc.
24.    1346022 Alberta ULC
Alberta
Not owned by any Loan Party.
25.    Garant GP
Ontario
Not owned by any Loan Party.
26.    True Temper Limited
Ireland
100% owned by The Ames Companies, Inc.
27.    Ames True Temper de Mexico, S. De R.L. de C.V.
Mexico
The partners of this entity are The Ames Companies, Inc. (1%) and Ames Holdings,
Inc. (99%)
28.    Ames True Temper Australia Pty Ltd.
Australia
Not owned by any Loan Party.
29.    Instrument Systems Corporation
Delaware
100% owned by Griffon Corporation
30.    ISC Properties, Inc.
New York
100% owned by Griffon Corporation
31.    Lightron Corporation
Delaware
100% owned by Griffon Corporation
32.    S.K. Inc.
Delaware
Not owned by any Loan Party.
33.    Telephonics TLSI Corporation
New York
100% owned by Telephonics Corporation
34.    Exphonics, Inc.
Delaware
100% owned by Griffon Corporation
35.    ISC Development Corporation
New York


Not owned by any Loan Party.
36.    ISC Park Avenue Corporation
New York


Not owned by any Loan Party.
37.    ISC Farmingdale Corporation
New York


Not owned by any Loan Party.








--------------------------------------------------------------------------------





38.    SKG Realty Corporation
New Jersey


Not owned by any Loan Party.
39.    Instrument Systems Realty Corporation
New York


Not owned by any Loan Party.
40.    Gritel Holding Co., Inc.
Delaware
100% owned by Griffon Corporation
41.    Telephonics Corporation
Delaware


Not owned by any Loan Party.
42.    Systems Engineering Group, Inc.
Maryland
100% owned by Telephonics Corporation
43.    Telephonics Sweden AB
Sweden
100% owned by Telephonics Corporation
44.     Clopay Ames True Temper LLC
Delaware
Not owned by any Loan Party.
45.    ATT Southern LLC
Delaware
100% owned by The Ames Companies, Inc.
46.     The Ames Companies UK Ltd.
England and Wales
100% owned by The Ames Companies, Inc.
47.    La Hacienda Limited
England and Wales
Not owned by any Loan Party.
48.    Altia Holdings Limited
England and Wales
Not owned by any Loan Party.
49.    Kelkay Limited
England and Wales
Not owned by any Loan Party.
50.    Griffon Australia Holdings Pty Limited
Australia
100% owned by The Ames Companies, Inc.
51.     AMES Australasia Pty Ltd.
Australia
Not owned by any Loan Party.
52.    Northcote Pots Australia Pty Ltd.
Australia
Not owned by any Loan Party.
53.    Northcote Imports Pty Ltd.
Australia
Not owned by any Loan Party.
54.    Northcote International Ltd.
Hong Kong
Not owned by any Loan Party.
55.    Ames New Zealand
(f/k/a Tiki Trading Pty Ltd.)
New Zealand
Not owned by any Loan Party.
56.    Ames True Temper Global Sourcing Office
China
100% owned by The Ames Companies, Inc.
57.      ClosetMaid LLC
Delaware
100% owned by The Ames Companies, Inc.








--------------------------------------------------------------------------------





58.    Clairson, Inc.
Delaware
100% owned by ClosetMaid LLC
59.     ClosetMaid Canada Limited
Canada
100% owned by ClosetMaid LLC
60.     Comercializadora ClosetMaid S. de R.L. de C.V.
Mexico
100% owned by ClosetMaid LLC
61.     ClosetMaid Reynosa S. de R.L. de C.V.
Mexico
100% owned by ClosetMaid LLC
62.     ClosetMaid (Juangmen) Storage Limited
China
100% owned by ClosetMaid LLC










--------------------------------------------------------------------------------







SCHEDULE 10.01

ADDRESSES FOR NOTICE3 
(1)    Borrower:
Griffon Corporation
712 Fifth Avenue, 18th Floor
New York, New York 10019
Attention: General Counsel
Telecopy No.: 212-957-5040
Telephone No.: 212-957-5002

with a copy, which shall not constitute notice, to:
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, New York 10036
Attention: Jeffrey M. Katz
Telephone: 212 698 3665
E-Mail: jeffrey.katz@dechert.com

(2)    Bank of America, as Administrative Agent:
Bank of America, N.A.
Agency Management
2380 Performance Drive, Building C
Richardson, TX 75082
Mail Code: TX2-984-03-26
Attention: Gavin Shak
Telecopy No..: 214-530-3108
Telephone No.: 214-209-0529
Email: gavin.shak@baml.com                      


and, if such notice or other communication relates to borrowings of, or payments
or prepayments of, or the duration of Interest Periods for, Loans denominated in
a Foreign Currency, also to:
Bank of America, N.A.
Credit Services
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255
Mail Code: NC1-001-05-46
Attention: Susan Smith
Telephone No.: 980-386-7637
E-mail: susan.t.smith@baml.com     




________________
3 To be updated as necessary.







--------------------------------------------------------------------------------









(3)    Bank of America, as an Issuing Lender:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Scranton, PA 18507
Mail Code: PA6-580-02-30
Attention: Charles Herron
Telecopy No.: 800-755-8743
Telephone No.: 570-496-9564
E-mail: Scranton_standby_lc@bankofamerica.com  













--------------------------------------------------------------------------------




Exhibit C




EXHIBIT F
FORM OF BORROWING REQUEST
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 22, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Griffon
Corporation, a Delaware Corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and an
Issuing Lender, and the other parties from time to time party thereto.


The undersigned hereby requests a Borrowing:


1.    On      (a Business Day).
2.    In the amount of [$]     [in the following currency: _________].
3.    Comprised of         .
        [Type of Loan requested]
4.    For Eurocurrency Loans: with an Interest Period of ____ months.
5.    Location and number of the Borrower’s account to which proceeds of
Borrowings         are to be disbursed:                                 .


The Borrower hereby represents and warrants that the conditions specified in
Section 5.02 of the Credit Agreement shall be satisfied on and as of the date of
the Borrowing.









--------------------------------------------------------------------------------







GRIFFON CORPORATION
By:                     
Name:                 
Title:                     











--------------------------------------------------------------------------------




Exhibit D




EXHIBIT G
FORM OF INTEREST ELECTION REQUEST
Pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of March 22, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Griffon Corporation, a
Delaware Corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and an Issuing Lender,
and the other parties from time to time party thereto, the Borrower hereby
requests to convert or continue Loans originally dated as of __________ ____,
_______ with an aggregate principal amount of [$]________________ [in the
following currency: __________] (the “Original Borrowing”) as follows:
Effective Date of conversion/continuation (which shall be a Business Day):
                                    
Amount of Borrowing being converted/continued: [$]________________ [in the
following currency: __________]
Type of Borrowing being converted/continued: ____________________
Nature of conversion/continuation:
[ ] a.    Conversion of ABR Borrowing to Eurocurrency Borrowing
Specify portion of Original Borrowing to be allocated to such     resulting
Eurocurrency Borrowing, if applicable:     $_____________________________
[ ] b.    Conversion of Eurocurrency Borrowing to ABR Borrowing
Specify portion of Original Borrowing to be allocated to such     resulting ABR
Borrowing, if applicable:     $__________________________
[ ] c.    Continuation of Eurocurrency Borrowing as such
Specify portion of Original Borrowing to be allocated to     such continuation
of Eurocurrency Borrowing, if applicable:
    $____________________________________
If Borrowings are being continued as or converted to Eurocurrency Borrowings,
the duration of the new Interest Period (as contemplated by the definition of
“Interest Period” in the Credit Agreement) that commences on the conversion/
continuation date: ____ month(s)











--------------------------------------------------------------------------------





GRIFFON CORPORATION
By:                     
Name:                 
Title:                     











--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:        

2.
Assignee:        

[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower(s):        

4.
Administrative Agent:    Bank of America, N.A., as administrative agent under
the Credit Agreement

5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
March 22, 2016 among Griffon Corporation, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties party thereto
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time)








--------------------------------------------------------------------------------







6.    Assigned Interest:
Aggregate Amount of
Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of
Commitment/Loans4
$
$
        %



Effective Date:                 , 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
Applicable Laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
NAME OF ASSIGNOR
By:        

    Title:    
ASSIGNEE
NAME OF ASSIGNEE
By:        

    Title:














______________________
4    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.    







--------------------------------------------------------------------------------







Consented to and Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:            
    Title:    
[Consented to:]5 
GRIFFON CORPORATION
By:            
    Title:    
Consented to:
[ISSUING LENDER], as Issuing Lender
By:            
    Title:    








































_______________________
5
Consent of the Borrower not required if assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund, or if an Event of Default has occurred and is
continuing. Unless the Borrower objects to an assignment by written notice
within five Business Days, the Borrower shall be deemed to have consented.








--------------------------------------------------------------------------------














--------------------------------------------------------------------------------







ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (vi) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and







--------------------------------------------------------------------------------





Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by email or telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.









